Exhibit 10.24

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of September 20, 2012

 

by and among

 

ADK THOMASVILLE OPERATOR, LLC,

a Georgia limited liability company,

ADK LUMBER CITY OPERATOR, LLC,

a Georgia limited liability company,

ADK JEFFERSONVILLE OPERATOR, LLC,

a Georgia limited liability company,

ADK LAGRANGE OPERATOR, LLC,

a Georgia limited liability company,

ADK POWDER SPRINGS OPERATOR, LLC,

a Georgia limited liability company,

ADK OCEANSIDE OPERATOR, LLC,

a Georgia limited liability company,

ADK THUNDERBOLT OPERATOR, LLC,

a Georgia limited liability company,

ADK SAVANNAH BEACH OPERATOR, LLC,

a Georgia limited liability company,

ATTALLA NURSING ADK, LLC,

a Georgia limited liability company,

MOUNTAIN TRACE NURSING ADK, LLC,

an Ohio limited liability company,

MT. KENN NURSING, LLC,

a Georgia limited liability company,

ERIN NURSING, LLC,

a Georgia limited liability company,

CP NURSING, LLC,

a Georgia limited liability company,

 

BENTON NURSING, LLC,

a Georgia limited liability company,

VALLEY RIVER NURSING, LLC,

a Georgia limited liability company,

PARK HERITAGE NURSING, LLC,

a Georgia limited liability company,

HOMESTEAD NURSING, LLC,

a Georgia limited liability company,

WOODLAND MANOR NURSING, LLC,

a Georgia limited liability company,

MOUNTAIN VIEW NURSING, LLC,

a Georgia limited liability company,

NORTHRIDGE HC&R NURSING, LLC,

a Georgia limited liability company,

LITTLE ROCK HC&R NURSING, LLC,

a Georgia limited liability company,

WOODLAND HILLS HC NURSING, LLC,

a Georgia limited liability company,

APH&R NURSING, LLC,

a Georgia limited liability company,

GLENVUE H&R NURSING, LLC,

a Georgia limited liability company,

and

COOSA NURSING ADK, LLC,

a Georgia limited liability company,

 

 

as Borrowers

 

and

 

THE PRIVATEBANK AND TRUST COMPANY,

an Illinois banking corporation,

as Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

 

Page

 

 

ARTICLE 1 INCORPORATION AND DEFINITIONS

3

1.1.

Incorporation and Definitions.

3

1.2.

Other Terms Defined in Code

15

 

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES

15

2.1.

Representations and Warranties

15

2.2.

Continuation of Representations and Warranties

21

 

 

ARTICLE 3 THE LOAN

21

3.1.

Agreement to Lend

21

3.2.

Letter of Credit

22

3.3.

Interest

23

3.4.

Principal Payments; Maturity Date

23

3.5

Loan Fee

24

3.6

Non-Utilization Fee

24

3.7

Uniform Commercial Code Matters

24

 

 

ARTICLE 4 LOAN DOCUMENTS

26

4.1.

Loan Documents

26

4.2.

Interest Rate Protection

26

 

 

ARTICLE 5 LOAN DISBURSEMENTS

27

5.1.

Conditions to Loan Opening

27

5.2.

Termination of Agreement

28

5.3.

Additional Conditions to Loan Opening and Subsequent Disbursements

28

 

 

ARTICLE 6 PAYMENT OF LOAN EXPENSES

29

6.1.

Payment of Loan Expenses at Loan Opening

29

 

 

ARTICLE 7 FURTHER AGREEMENTS OF BORROWER

29

7.1.

Fixtures and Personal Property; Concerning the Leases and Operations Transfer
Agreement

29

7.2.

Insurance Policies

30

7.3.

Furnishing Information

31

7.4.

Excess Indebtedness

33

7.5.

Compliance with Laws; Environmental Matters

33

7.6.

ERISA Liabilities; Employee Plans

33

7.7.

Licensure; Notices of Agency Actions

34

7.8.

Facility Project Accounts and Revenues

34

7.9.

Single-Asset Entity; Indebtedness; Distributions

35

7.10.

Restrictions on Transfer

35

7.11.

Leasing, Operation and Management of Projects

36

 

i

--------------------------------------------------------------------------------


 

7.12.

Minimum Coverage of Rent and Debt Service

37

7.13

Minimum Fixed Charge Coverage Ratio of Borrowers

37

7.14.

AdCare Leverage Ratio

38

7.15.

AdCare Debt Service Coverage Ratio

38

7.16.

Security Interest Matters

38

7.17.

Field Audits

38

 

 

ARTICLE 8 SECURITY

39

8.1.

Security for the Loan

39

8.2.

Possession and Transfer of Collateral

40

8.3.

Preservation of the Collateral

41

8.4.

Other Actions as to any and all Collateral

41

8.5.

Collateral in the Possession of a Warehouseman or Bailee

41

8.6.

Letter-of-Credit Rights

42

8.7.

Commercial Tort Claims

42

8.8.

Electronic Chattel Paper and Transferable Records

42

8.9.

Directions for Payment of Accounts to Account at Lender; Court Order for Payment
of Accounts to Lender

42

 

 

 

ARTICLE 9 ASSIGNMENTS, SALE AND ENCUMBRANCES

43

9.1.

Lender’s Right to Assign

43

9.2.

Prohibition of Assignments and Encumbrances by Borrowers

43

 

 

ARTICLE 10 EVENTS OF DEFAULT BY BORROWER

43

10.1.

Event of Default Defined

43

 

 

ARTICLE 11 LENDER’S REMEDIES UPON EVENT OF DEFAULT

46

11.1.

Remedies Conferred upon Lender

46

11.2.

Possession and Assembly of Collateral

47

11.3.

Sale of Collateral

47

11.4.

Standards for Exercising Remedies

48

11.5.

Code and Offset Rights

49

11.6.

Additional Remedies

49

11.7.

Right of Lender to Make Advances to Cure Event of Defaults; Obligatory Advances

50

11.8.

Attorney-in-Fact

51

11.9.

No Marshaling

51

11.10.

Application of Proceeds

51

11.11

Attorneys’ Fees

51

11.12.

No Waiver

52

11.13.

Default Rate

52

 

 

ARTICLE 12 MISCELLANEOUS

52

12.1.

Time is of the Essence

52

12.2.

Joint and Several Obligations; Full Collateralization

52

12.3.

Lender’s Determination of Facts; Lender Approvals and Consents

54

12.4.

Prior Agreements; No Reliance; Modifications

54

 

ii

--------------------------------------------------------------------------------


 

12.5.

Disclaimer by Lender

55

12.6.

Loan Expenses; Indemnification

55

12.7.

Captions

55

12.8.

Inconsistent Terms and Partial Invalidity

55

12.9.

Gender and Number

55

12.10.

Notices

55

12.11.

Effect of Agreement

56

12.12.

Construction

56

12.13.

Governing Law

56

12.14.

Litigation Provisions

57

12.15.

Counterparts; Electronic Signatures

57

12.16.

Customer Identification-USA Patriot Act Notice; OFAC and Bank Secrecy Act

57

 

EXHIBITS

 

 

EXHIBIT A

-

DIRECT AND INDIRECT OWNERSHIP OF BORROWERS

 

iii

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT dated as of September 20, 2012 (this
“Agreement”), is executed by and among —

 

ADK THOMASVILLE OPERATOR, LLC, a Georgia limited liability company (“Borrower
1”),

 

ADK LUMBER CITY OPERATOR, LLC, a Georgia limited liability company (“Borrower
2”),

 

ADK JEFFERSONVILLE OPERATOR, LLC, a Georgia limited liability company (“Borrower
3”),

 

ADK LAGRANGE OPERATOR, LLC, a Georgia limited liability company (“Borrower 4”),

 

ADK POWDER SPRINGS OPERATOR, LLC, a Georgia limited liability company (“Borrower
5”),

 

ADK OCEANSIDE OPERATOR, LLC, a Georgia limited liability company (“Borrower 6”),

 

ADK THUNDERBOLT OPERATOR, LLC, Georgia limited liability company (“Borrower 7”),

 

ADK SAVANNAH BEACH OPERATOR, LLC, a Georgia limited liability company (“Borrower
8”),

 

ATTALLA NURSING ADK, LLC, a Georgia limited liability company (“Borrower 9”),

 

MOUNTAIN TRACE NURSING ADK, LLC, an Ohio limited liability company (“Borrower
10”),

 

MT. KENN NURSING, LLC, a Georgia limited liability company (“Borrower 11”),

 

ERIN NURSING, LLC, a Georgia limited liability company (“Borrower 12”),

 

CP NURSING, LLC, a Georgia limited liability company (“Borrower 13”),

 

BENTON NURSING, LLC, a Georgia limited liability company (“Borrower 14”),

 

VALLEY RIVER NURSING, LLC, a Georgia limited liability company (“Borrower 15”),

 

--------------------------------------------------------------------------------


 

PARK HERITAGE NURSING, LLC, a Georgia limited liability company (“Borrower 16”),

 

HOMESTEAD NURSING, LLC, a Georgia limited liability company (“Borrower 17”),

 

WOODLAND MANOR NURSING, LLC, a Georgia limited liability company (“Borrower
18”),

 

MOUNTAIN VIEW NURSING, LLC, a Georgia limited liability company (“Borrower 19”),

 

NORTHRIDGE HC&R NURSING, LLC, a Georgia limited liability company (“Borrower
20”),

 

LITTLE ROCK HC&R NURSING, LLC, a Georgia limited liability company (“Borrower
21”),

 

WOODLAND HILLS HC NURSING, LLC, a Georgia limited liability company (“Borrower
22”),

 

APH&R NURSING, LLC, a Georgia limited liability company (“Borrower 23”),

 

GLENVUE H&R NURSING, LLC, a Georgia limited liability company (“Borrower 24”),

 

and COOSA NURSING ADK, LLC, a Georgia limited liability company (“Borrower 25”)

 

(collectively, “Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois
banking corporation (“Lender”).

 

RECITALS

 

A.                                    Borrowers are the lessees or sublessees of
the Projects (as hereinafter defined), which are improved with the “Facilities”
(as hereinafter defined).

 

B.                                    Borrowers are the operators of the
Facilities and have applied to Lender for the Loan (as hereinafter defined), to
provide working capital to Borrowers for the operation of the Facilities, and
Lender is willing to make the Loan upon the terms and conditions hereinafter set
forth.

 

2

--------------------------------------------------------------------------------


 

AGREEMENTS

 

In consideration of the mutual representations, warranties, covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE 1

 

INCORPORATION AND DEFINITIONS

 

1.1                               Incorporation and Definitions.  The foregoing
recitals and all exhibits hereto are hereby made a part of this Agreement.  The
following terms shall have the following meanings in this Agreement:

 

AdCare:  AdCare Health Systems, Inc., an Ohio corporation.

 

Affiliate:  As to a person or entity, any other person or entity which, directly
or indirectly, Controls, is Controlled by or is under common Control with such
first person or entity.

 

Agreement:  This Loan and Security Agreement by and among Borrowers and Lender.

 

Application:  An Application for Irrevocable Standby Letter of Credit which
either originally or after the joinder contained in Section 3.2(b) of this
Agreement, is from Borrowers to Lender.

 

Availability:  At any time, an amount equal to the lesser of (i) the Loan
Amount, or (ii) the Borrowing Base Amount; and as such amount may be reduced
pursuant to the provisions of Section 3.1(b) of this Agreement.

 

Bank Product Agreements:  Those certain cash management service agreements
entered into from time to time between Borrower and Lender or its Affiliates in
connection with any of the Bank Products.

 

Bank Product Obligations:  All obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower to Lender or its
Affiliates pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that Borrower is obligated to reimburse to Lender
as a result of Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to Borrower
pursuant to the Bank Product Agreements.

 

Bank Products:  Any service or facility extended to Borrower by Lender or its
Affiliates, including, without limitation, (i) deposit accounts, (ii) cash
management services, including, without limitation, controlled disbursement,
lockbox, electronic funds transfers (including, without limitation, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with Lender or its Affiliates,
(iii) debit cards, and (iv) Hedging Agreements.

 

3

--------------------------------------------------------------------------------


 

Borrower 1:  As defined in the Preamble hereto.

 

Borrower 2:  As defined in the Preamble hereto.

 

Borrower 3:  As defined in the Preamble hereto.

 

Borrower 4:  As defined in the Preamble hereto.

 

Borrower 5:  As defined in the Preamble hereto.

 

Borrower 6:  As defined in the Preamble hereto.

 

Borrower 7:  As defined in the Preamble hereto.

 

Borrower 8:  As defined in the Preamble hereto.

 

Borrower 9:  As defined in the Preamble hereto.

 

Borrower 10:  As defined in the Preamble hereto.

 

Borrower 11:  As defined in the Preamble hereto.

 

Borrower 12:  As defined in the Preamble hereto.

 

Borrower 13:  As defined in the Preamble hereto.

 

Borrower 14:  As defined in the Preamble hereto.

 

Borrower 15:  As defined in the Preamble hereto.

 

Borrower 16:  As defined in the Preamble hereto.

 

Borrower 17:  As defined in the Preamble hereto.

 

Borrower 18:  As defined in the Preamble hereto.

 

Borrower 19:  As defined in the Preamble hereto.

 

Borrower 20:  As defined in the Preamble hereto.

 

Borrower 21:  As defined in the Preamble hereto.

 

Borrower 22:  As defined in the Preamble hereto.

 

Borrower 23:  As defined in the Preamble hereto.

 

Borrower 24:  As defined in the Preamble hereto.

 

Borrower 25:  As defined in the Preamble hereto.

 

4

--------------------------------------------------------------------------------


 

Borrowers:  Borrower 1 through Borrower 25.

 

Borrowing Base Amount:  An amount equal to (i) 80% of the amount of all Eligible
Accounts, minus (ii) the amounts of such reserves and allowances as Lender deems
proper and necessary, including, without limitation, reserves and allowances for
credit amounts in any of the Eligible Accounts categories to provide for amounts
that may become due to the Medicare, Medicaid or other payor programs.

 

Borrowing Base Certificate:  A certificate to be signed by Borrowers certifying
to the accuracy of the Borrowing Base Amount in form and substance satisfactory
to Lender.

 

Capital Lease:  With respect to any party, a lease of any interest in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible, by such party, as lessee, that is, or should be recorded as a
“capital lease” on the financial statements of such party prepared in accordance
with GAAP.

 

Capitalized Lease Obligations:  With respect to any party, all rental
obligations of such party as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such party.

 

Code:  The Uniform Commercial Code of the State of Illinois as from time to time
in effect; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the security interest in any collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Illinois, the term “Code” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions of this Agreement or
the other Loan Documents relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions.

 

Collateral:  As defined in Section 8.1 hereof.

 

Control:  Possession by a person or an entity, directly or indirectly, of the
power to direct or cause the direction of the management and policies of an
entity, whether by contract, ownership of voting securities, membership or
partnership interests or otherwise.

 

Debt Service:  With respect to any party, for any period, the sum of
(i) Interest Charges, plus (ii) all principal payable to a lender in connection
with borrowed money or the deferred purchase price of assets that are treated as
interest in accordance with GAAP, plus (iii) the portion of Capitalized Lease
Obligations with respect to that period that should be treated as principal in
accordance with GAAP.

 

Declarations:  Any documents containing covenants, conditions, restrictions,
easements, operating agreements or the like, which benefit or burden the a
Project, or both, whether or not recorded.

 

Default:  When used in reference to this Agreement or any other document, or in
reference to any provision of or obligation under this Agreement or any other
document, the occurrence of an event or the existence of a condition which, with
the passage of time or the

 

5

--------------------------------------------------------------------------------


 

giving of notice, or both, would constitute an Event of Default under this
Agreement or such other document, as the case may be.

 

Default Rate:  As defined in the Note.

 

Depreciation:  With respect to any party, for any period, the total amounts
added to depreciation, amortization, obsolescence, valuation and other proper
reserves, as reflected on such party’s financial statements for such period and
determined in accordance with GAAP.

 

“Distribution”:  In the case of any entity with respect to which the term is
used, any of the following: (i) any dividend or distribution of money or
property to any owner of a direct or indirect interest in such entity (each a
“Principal”) or to any Affiliate of any Principal, (ii) any loan or advance to
any Principal or to any Affiliate of any Principal, (iii) any payment of
principal or interest on any indebtedness due to any Principal or to any
Affiliate of any Principal, and (iv) any payment of any fees or other
compensation to any Principal or to any Affiliate of any Principal.

 

EBITDA:  With respect to any party, for any period, the sum for such period of
the following of or payable by such party, as the case may be: (i) Net Income,
plus (ii) Interest Charges, plus (iii) federal and state income taxes, plus
(iv) Depreciation.

 

EBITDAR:  With respect to any party, for any period, the sum for such period of
the following of or payable by such party, as the case may be: (i) Net Income,
plus (ii) Interest Charges, plus (iii) federal and state income taxes, plus
(iv) Depreciation, plus (v) Rental Expense.

 

Eligible Account and Eligible Accounts:  Each Account and all such Accounts
(exclusive of sales, excise or other similar taxes) owing to a Borrower which
meets each of the following requirements:

 

(a)                                 It is genuine in all respects and has arisen
in the ordinary course of such Borrower’s business as occupancy charges and from
the performance of services by such Borrower, which services have been fully
performed, acknowledged and accepted by the Account Debtor, and sales of
Inventory related to such occupancy charges and services;

 

(b)                                 It is subject to a perfected, first priority
security interest in favor of Lender and is not subject to any other assignment,
claim, security interest, lien or encumbrance;

 

(c)                                  It is the valid, legally enforceable and
unconditional obligation of the Account Debtor with respect thereto, and is not
subject to the fulfillment of any condition whatsoever or any counterclaim,
credit, trade or volume discount, allowance, discount, rebate or adjustment by
the Account Debtor with respect thereto, or to any claim by such Account Debtor
denying liability thereunder in whole or in part and the Account Debtor has not
refused to accept or has not returned or offered to return any of the Inventory
or services which are the subject of such Account; provided, however, that this
paragraph shall not apply with respect to the general terms and conditions of
the Medicare or the Medicaid program, including the right to recoup prior
overpayments from payments due

 

6

--------------------------------------------------------------------------------


 

on other claims, as opposed to matters relating to the status of a particular
Account due from the Medicare or the Medicaid program;

 

(d)                                 The Account Debtor with respect thereto is a
resident or citizen of, and is located within, the United States, or is the
Medicare or the Medicaid program;

 

(e)                                  It is not an Account arising from a “sale
on approval”, “sale or return”, “consignment”, “guaranteed sale” or “bill and
hold”, or are subject to any other repurchase or return agreement;

 

(f)                                   It is not an Account with respect to which
possession or control of the goods sold giving rise thereto is held, maintained
or retained by such Borrower (or by any agent or custodian of such Borrower) for
the account of, or subject to, further or future direction from the Account
Debtor with respect thereto;

 

(g)                                  It has not arisen out of contracts with the
United States or any department, agency or instrumentality thereof, or any
state, county, city or other governmental body, or any department, agency or
instrumentality thereof, in each case unless such Borrower has assigned its
right to the proceeds of the payment of such Account to Lender in a manner
consistent with applicable law governing the assignment of amounts payable under
such contracts;

 

(h)                                 If such Borrower maintains a credit limit
for an Account Debtor, the aggregate dollar amount of Accounts due from such
Account Debtor, including such Account, does not exceed such credit limit;

 

(i)                                     If the Account is evidenced by chattel
paper or an instrument, the originals of such chattel paper or instrument shall
have been endorsed or assigned and delivered to Lender or, in the case of
electronic chattel paper, shall be in the control of Lender, in each case in a
manner satisfactory to Lender;

 

(j)                                    Such Account is not due from a so-called
private pay person who is not covered by Medicare, Medicaid or commercial
insurance, or from a person who has applied for Medicare or Medicaid benefits
but has not yet been approved for such benefits, or has been submitted to but
has not yet been approved for payment by Medicare, Medicaid or commercial
insurance;

 

(k)                                 Such Account is evidenced by an invoice
delivered to the related Account Debtor, and is not more than 120 days past the
billing date thereof in the case of Accounts due from the Medicaid program, not
more than 120 days past the billing date thereof in the case of Accounts due
from the Medicare program, and not more than 120 days past the billing date
thereof in the case of all other Accounts;

 

(l)                                     It is not an Account with respect to an
Account Debtor that is located in any jurisdiction which has adopted a statute
or other requirement with respect to which any person that obtains business from
within such jurisdiction must file a notice of business activities report or
make any other required filings in a timely manner in order to enforce its
claims in such jurisdiction’s courts unless (i) such notice of business
activities

 

7

--------------------------------------------------------------------------------


 

report has been duly and timely filed or such Borrower is exempt from filing
such report and has provided Lender with satisfactory evidence of such exemption
or (ii) the failure to make such filings may be cured retroactively by such
Borrower for a nominal fee;

 

(m)                             The Account Debtor with respect thereto is not
such Borrower or an Affiliate of such Borrower;

 

(n)                                 Such Account does not arise out of a
contract or order which, by its terms, forbids or makes void or unenforceable
the assignment thereof by such Borrower to Lender and is not unassignable to
Lender for any other reason;

 

(o)                                 There is no bankruptcy, insolvency or
liquidation proceeding pending by or against the Account Debtor with respect
thereto, nor has the Account Debtor suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, or no condition or event has occurred having a material adverse
effect on the Account Debtor which would require the Accounts of such Account
Debtor to be deemed uncollectible in accordance with GAAP; and

 

(p)                                 It does not violate the negative covenants
and does satisfy the affirmative covenants of such Borrower contained in this
Agreement, and it is otherwise not unacceptable to Lender for any other reason.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.  Further, with respect to any Account, if Lender at any time
hereafter determines in its discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to such Borrower.

 

Employee Plan:  Any pension, stock bonus, employee stock ownership plan,
retirement, profit sharing, deferred compensation, stock option, bonus or other
incentive plan, whether qualified or nonqualified, or any disability, medical,
dental or other health plan, life insurance or other death benefit plan,
vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including, without limitation, those pension, profit-sharing and
retirement plans of any Borrower described from time to time in its financial
statements, and any pension plan, welfare plan, Defined Benefit Pension Plans
(as defined in ERISA) or multi-employer plan, maintained or administered by any
Borrower or to which any Borrower is a party, or under which any Borrower may
have any liability, or by which any Borrower may be bound.

 

Environmental Laws:  Any and all federal, state and local laws (whether under
common law, statute, rule, regulation or otherwise), requirements under permits
or other authorizations issued with respect thereto, and other orders, decrees,
judgments, directives or other requirements of any governmental authority
relating to or imposing liability or standards of conduct (including disclosure
or notification) concerning protection of human health or the environment or
Hazardous Substances or any activity involving Hazardous Substances, all as
previously and in the future amended from time to time, as the case may be.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

8

--------------------------------------------------------------------------------


 

Event of Default:  The following: (i) when used in reference to this Agreement,
one or more of the events or occurrences referred to in Section 10.1 of this
Agreement; and (ii) when used in reference to any other document, a default or
event of default under such document that has continued after the giving of any
applicable notice and the expiration of any applicable grace or cure periods.

 

Facility:  Each of the 25 Facilities which are operated by Borrowers in the
Projects, described as follows:

 

Facility

 

Borrower

 

Facility Name

 

Location

 

Beds

1

 

Borrower 1

 

Thomasville Nursing and Rehab Center

 

120 Skyline Drive, Thomasville, Thomas County, Georgia

 

52

2

 

Borrower 2

 

Lumber City Nursing and Rehabilitation Center

 

93 Highway 19, Lumber City, Telfair County, Georgia

 

86

3

 

Borrower 3

 

Jeffersonville Nursing and Rehabilitation Center

 

113 Spring Valley Drive, Jeffersonville, Twiggs County, Georgia

 

131

4

 

Borrower 4

 

LaGrange Nursing and Rehab Center

 

2111 West Point Road, LaGrange, Troup County, Georgia

 

138

5

 

Borrower 5

 

Powder Springs Nursing and Rehab Center

 

3460 Powder Springs Road, Powder Springs, Cobb County, Georgia

 

208

6

 

Borrower 6

 

Oceanside Nursing and Rehab Center

 

7 Rosewood Avenue, a/k/a 77 Van Horne Street, Tybee Island, Chatham County,
Georgia

 

85

7

 

Borrower 7

 

Tara at Thunderbolt Nursing and Rehabilitation Center

 

3223 Falligant Avenue, Thunderbolt, Chatham County, Georgia

 

134

8

 

Borrower 8

 

Savannah Beach Nursing and Rehab Center

 

26 Van Horne Street, a/k/a 90 Van Horne Street, Tybee Island, Chatham County,
Georgia

 

50

9

 

Borrower 9

 

Attalla Health Care

 

915 Stewart Avenue SE, Attalla, Etowah County, Alabama

 

182

10

 

Borrower 10

 

Mountain Trace Nursing and Rehabilitation Center

 

417 Mountain Trace Road, Sylva, Jackson County, North Carolina

 

106

 

9

--------------------------------------------------------------------------------


 

11

 

Borrower 11

 

Autumn Breeze Healthcare Center

 

1480 Sandtown Road, Marietta, Cobb County, Georgia

 

109

12

 

Borrower 12

 

Southland Healthcare and Rehab Center

 

606 Simmons Street, Dublin, Laurens County, Georgia

 

126

13

 

Borrower 13

 

College Park Healthcare Center

 

1765 Temple Avenue, College Park, Fulton County, Georgia

 

100

14

 

Borrower 14

 

Bentonville Manor Nursing Home

 

224 South Main Street, Bentonville, Benton County, Arkansas

 

95

15

 

Borrower 15

 

River Valley Health and Rehabilitation Center

 

5301 Wheeler Ave, Fort Smith, Sebastian County, Arkansas

 

117

16

 

Borrower 16

 

Heritage Park Nursing Center

 

1513 South Dixieland Road, Rogers, Benton County, Arkansas

 

100

17

 

Borrower 17

 

Homestead Manor Nursing Home

 

826 North Street, Stamps, LaFayette County, Arkansas

 

94

18

 

Borrower 18

 

Eaglewood Care Center

 

2000 Villa Road, Springfield, Clark County, Ohio

 

113

19

 

Borrower 19

 

Stone County Nursing and Rehabilitation Center

 

706 Oak Grove Street, Mountain View, Stone County, Arkansas

 

97

20

 

Borrower 20

 

Northridge Healthcare and Rehabilitation

 

2501 John Ashley Drive, North Little Rock, Pulaski County, Arkansas

 

140

21

 

Borrower 21

 

Little Rock Healthcare and Rehab, a/k/a West Markham Sub Acute & Rehab Center

 

5720 W. Markham, Little Rock, Pulaski County, Arkansas

 

157

22

 

Borrower 22

 

Woodland Hills HC Nursing

 

8701 Riley Drive, Little Rock, Pulaski County, Arkansas

 

140

23

 

Borrower 23

 

Abington Place Health & Rehab Center

 

1516 South Cumberland Street, Little Rock, Pulaski County, Arkansas

 

120

24

 

Borrower 24

 

Glenvue Health and Rehabilitation

 

721 N. Veterans Boulevard, Glennville, Tatnall County, Georgia

 

160

 

10

--------------------------------------------------------------------------------


 

25

 

Borrower 25

 

Coosa Valley Healthcare

 

513 Pineview Avenue, Glencoe, Etowah County, Alabama 35905

 

124

 

GAAP:  Generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

Gross Revenues:  All income and receipts from all sources, including, without
limitations, with respect to each Facility.

 

Guarantor:  AdCare.

 

Guaranty:  As defined in Section 4.1 hereof.

 

Hazardous Substance:  Any substance, chemical, material or waste (i) the
presence of which causes a nuisance or trespass of any kind; ii) which is
regulated by any federal, state or local governmental authority because of its
toxic, flammable, corrosive, reactive, carcinogenic, mutagenic, infectious,
radioactive, or other hazardous property or because of its effect on the
environment, natural resources or human health and safety, including, but not
limited to, petroleum and petroleum products, asbestos containing materials,
polychlorinated biphenyls, lead and lead based paint, radon, radioactive
materials, flammables and explosives; or (iii) which is designated, classified,
or regulated as being a hazardous or toxic substance, material, pollutant, waste
(or a similar such designation) under any federal, state or local law,
regulation or ordinance, including under any Environmental Law such as the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C.
§9601 et seq.), the Emergency Planning and Community Right to Know Act (42
U.S.C. §11001 et seq.), the Hazardous Substances Transportation Act (49 U.S.C.
§1801 et seq.), or the Clean Air Act (42 U.S.C. §7401 et seq.).

 

Hedging Agreements:  The following: (i) any ISDA Master Agreement between any
Borrower and Lender or any other provider, (ii) any Schedule to Master Agreement
between any Borrower and Lender or any other provider, and (iii) all other
agreements entered into from time to time by any Borrower and Lender or any
other provider relating to Hedging Transactions.

 

Hedging Transaction:  Any transaction (including an agreement with respect
thereto) now existing or hereafter entered into between any Borrower and Lender
or any other provider which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or

 

11

--------------------------------------------------------------------------------


 

any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

Interest Charges:  With respect to any party, for any period, the sum of: (i)
all interest, charges and related expenses payable with respect to that period
to a lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (ii) the
portion of Capitalized Lease Obligations with respect to that period that should
be treated as interest in accordance with GAAP, plus (iii) all charges paid or
payable (without duplication) during that period with respect to any hedging
agreements.

 

Leases:  Leases by Owners to each of Borrower 11 through Borrower 24 of the
respective Projects and subleases by Sublessor to each of Borrower 1 through
Borrower 8 of the respective Projects dated as follows:

 

Facility

 

Borrower

 

Owner/Sublessor

 

Date of Lease/Sublease

1

 

Borrower 1

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - August 1, 2010

2

 

Borrower 2

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - August 1, 2010

3

 

Borrower 3

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - August 1, 2010

4

 

Borrower 4

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - August 1, 2010

5

 

Borrower 5

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - August 1, 2010

6

 

Borrower 6

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - September 1, 2010

7

 

Borrower 7

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - September 1, 2010

8

 

Borrower 8

 

Owner, Master Lease Lessor - William Foster

Sublessor - ADK Georgia, LLC

 

Master Lease - August 1, 2010

Sublease - September 1, 2010

9

 

Borrower 9

 

Owner, Borrower 9

 

None

10

 

Borrower 10

 

Owner, Borrower 10

 

None

 

12

--------------------------------------------------------------------------------


 

11

 

Borrower 11

 

Owner, Mt. Kenn Property Holdings, LLC

 

May 1, 2011

12

 

Borrower 12

 

Owner, Erin Property Holdings, LLC

 

May 1, 2011

13

 

Borrower 13

 

Owner, CP Property Holdings, LLC

 

September 6, 2011

14

 

Borrower 14

 

Owner, Benton Property Holdings, LLC

 

August 31, 2011

15

 

Borrower 15

 

Owner, Valley River Property Holdings, LLC

 

August 31, 2011

16

 

Borrower 16

 

Owner, Park Heritage Property Holdings, LLC

 

August 31, 2011

17

 

Borrower 17

 

Owner, Homestead Property Holdings, LLC

 

August 31, 2011

18

 

Borrower 18

 

Owner, Woodland Manor Property Holdings, LLC

 

December 29, 2011

19

 

Borrower 19

 

Owner, Mount V Property Holdings, LLC

 

November 30, 2011

20

 

Borrower 20

 

Owner, Northridge HC&R Property Holdings, LLC

 

April 1, 2012

21

 

Borrower 21

 

Owner, Little Rock HC&R Property Holdings, LLC

 

April 1, 2012

22

 

Borrower 22

 

Owner, Woodland Hills HC Property Holdings, LLC

 

April 1, 2012

23

 

Borrower 23

 

Owner, APH&R Property Holdings, LLC

 

June 1, 2012

24

 

Borrower 24

 

Owner, Glenvue H&R Property Holdings, LLC

 

June 19, 2012

25

 

Borrower 25

 

Owner, Borrower 25

 

None

 

Legal Requirements:  As to any person or party, the organizational and governing
documents of such person or party, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such person or party or any of its
property or to which such person or party or any of its property is subject.

 

Lender:  The PrivateBank and Trust Company, an Illinois banking corporation.

 

Letter of Credit:  An Irrevocable Standby Letter of Credit in the Letter of
Credit Amount, issued by Lender in favor one or more commercial insurance
companies as beneficiary, for the account of one or more of Borrowers or AdCare.

 

Letter of Credit Amount:  $100,000, it being understood that the Letter of
Credit Amount is a part of the Loan Amount and not in addition to the Loan
Amount.

 

Letter of Credit Documents:  The following: (i) the Master Letter of Credit
Agreement dated as of February 14, 2012, originally from Borrowers 14 through
19, and joined in herein by

 

13

--------------------------------------------------------------------------------


 

the other Borrowers, and (ii) any Application for the issuance of a Letter of
Credit from Borrowers in favor of Lender.

 

Loan:  The loan to be made pursuant to this Agreement, including, without
limitation, the issuance of any Letter of Credit

 

Loan Amount:  $10,600,000, which includes the $100,000 Letter of Credit Amount.

 

Loan Documents:  This Agreement, the documents specified in Article 4 hereof,
the Letter of Credit Documents, and any other instruments evidencing, securing
or guarantying obligations of any party under the Loan, and any Bank Product
Agreements to which Lender or any of its Affiliates is a party, including,
without limitation, any Hedging Agreements to which Lender is a party.

 

Loan Expenses:  All interest, charges, costs and expenses incurred by Lender in
connection with the Loan, including, but not limited to, (i) interest due on the
Loan and any points, loan fees, service charges, commitment fees or other fees
due to Lender in connection with the Loan; (ii) all title examination, survey,
escrow, filing, search, recording and registration fees and charges; (iii) all
fees and disbursements of architects, engineers and consultants engaged by any
Borrower and Lender; (iv) all documentary stamp and other taxes and charges
imposed by law on the issuance or recording of any of the Loan Documents; (v)
all appraisal fees; (vi) all title, casualty, liability, payment, performance or
other insurance or bond premiums; (vii) all reasonable fees and disbursements of
legal counsel engaged by Lender in connection with the Loan, including, without
limitation, counsel engaged in connection with the origination, negotiation,
document preparation, consummation, enforcement or administration of this
Agreement or any of the Loan Documents; and (viii) any amounts required to be
paid by any Borrower under this Agreement or any Loan Document after the
occurrence of an Event of Default under this Agreement or any of the other Loan
Documents.

 

Loan Opening:  The first disbursement of Loan Proceeds.

 

Loan Proceeds:  All amounts advanced as part of the Loan, whether advanced
directly to Borrowers or otherwise, it being understood that any amount drawn on
the Letter of Credit shall constitute Loan Proceeds.

 

Master Lease:  The Lease Agreement dated as of August 1, 2010, as amended by a
First Amendment to Lease dated as of August 31, 2010, by and between William M.
Foster, as Lessor, and Sublessor, as Lessee.

 

Maturity Date:  September 20, 2015.

 

Net Income:  With respect to any party, for any period, the net income (or loss)
of such party for such period as determined in accordance with GAAP, excluding
any gains from dispositions of assets, any extraordinary gains and any gains
from discontinued operations.

 

Note:  As defined in Section 4.1 hereof.

 

14

--------------------------------------------------------------------------------


 

Old Operator:  A prior operator of a Facility which is being operated by a
Borrower under an Operations Transfer Agreement.

 

Operations Transfer Agreement:  An agreement under which, for a temporary
period, a Borrower operates its Facility under the license or billing numbers,
or both, of a prior operator of such Facility.

 

Owners:  In the case of each Facility, the Owner shown in the definition of the
term Lease in this Section.

 

Permitted Substance:  Substances used by any Borrower or any Owner in the
ordinary course of its business, or by any Borrower, any Owner and their
contractors and subcontractors in the course of construction on or at any
Facility or any Project, including, without limitation, medical waste, and in
the case of all of the foregoing, used in compliance with all Environmental
Laws.

 

Prohibited Transfer:  As defined in Section 7.10 hereof.

 

Project:  With respect to each Facility, the land, building and other
improvements on and within which such Facility is located, the ownership,
leasing and subleasing of each of which is as shown in the definition of the
term Leases in this Section.

 

Rental Expense:  With respect to any party, for any period, the rental expense
for real estate leased by such party as lessee for such period as determined in
accordance with GAAP.

 

Signing Entity:  Each entity (other than a Borrower itself) that appears in the
signature block of any Borrower in this Agreement, if any.

 

State:  In the case of each Facility, the State in which such Facility is
located.

 

Sublessor:  ADK Georgia, LLC, a Georgia limited liability company

 

1.2          Other Terms Defined in Code.  All other capitalized words and
phrases used herein and not otherwise specifically defined herein shall have the
respective meanings assigned to such terms in the Code, to the extent the same
are used or defined therein.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1          Representations and Warranties.  To induce Lender to execute and
perform this Agreement, each Borrower hereby represents, covenants and warrants
to Lender as follows:

 

(a)           Each Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of which is
stated in the Preambles to this Agreement, and if such State is not the State in
which its Facility is located, such Borrower is duly registered or qualified to
transact business and in good

 

15

--------------------------------------------------------------------------------


 

standing in the State in which its Facility is located.  Each Borrower has full
power and authority to conduct its business as presently conducted, to lease and
operate its Facility, to enter into this Agreement and to perform all of its
duties and obligations under this Agreement and under the Loan Documents, all of
which has been duly authorized by all necessary Legal Requirements applicable to
such Borrower.  Each Signing Entity is duly organized, validly existing and in
good standing under the laws of the State in which it is organized, has full
power and authority to conduct its business as presently conducted and to
execute this Agreement and the other Loan Documents to which the applicable
Borrower is a party in the capacity shown in the signature block of such
Borrower contained in this Agreement, and such execution has been duly
authorized by all necessary Legal Requirements applicable to such Signing
Entity.  Neither any Borrower nor Guarantor has been convicted of a felony and
there are no proceedings or investigations being conducted involving criminal
activities of either any Borrower or Guarantor.  The direct and indirect
ownership of Borrowers is as shown in Exhibit A attached to this Agreement.

 

(b)           AdCare is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio.  AdCare has full power and
authority to conduct its business as presently conducted and to enter into and
to perform the Guaranty and the other Loan Documents to which it is a party and
to perform all of its duties and obligations thereunder, all of which has been
duly authorized by all necessary Legal Requirements applicable to AdCare.

 

(c)           Each Borrower and Guarantor is able to pay its debts as such debts
become due, and each has capital sufficient to carry on its respective present
businesses and transactions and all businesses and transactions in which it is
about to engage.  Neither any Borrower nor Guarantor (i) is bankrupt or
insolvent, (ii) has made an assignment for the benefit of its respective
creditors, (iii) has had a trustee or receiver appointed, (iv) has had any
bankruptcy, reorganization or insolvency proceedings instituted by or against
it, or (v) shall be rendered insolvent by its execution, delivery or performance
of the Loan Documents or by the transactions contemplated thereunder.  There is
no Uniform Commercial Code financing statement on file that names any Borrower
or Guarantor as debtor and covers any of the collateral for the Loan, and there
is no judgment or tax lien outstanding against any Borrower or Guarantor.

 

(d)           This Agreement, the Note, the other Loan Documents and any other
documents and instruments required to be executed and delivered by any Borrower
or Guarantor in connection with the Loan, when executed and delivered, will
constitute the duly authorized, valid and legally binding obligations of the
party required to execute the same and will be enforceable strictly in
accordance with their respective terms (except to the extent that enforceability
may be affected or limited by applicable bankruptcy, insolvency and other
similar debtor relief laws affecting the enforcement of creditors’ rights
generally); and no basis exists for any claim against Lender under this
Agreement, under the Loan Documents or with respect to the Loan; and enforcement
of this Agreement and the Loan Documents is subject to no defenses of any kind.

 

16

--------------------------------------------------------------------------------


 

(e)           The execution, delivery and performance of this Agreement, the
Note, the other Loan Documents and any other documents or instruments to be
executed and delivered by any Borrower or Guarantor pursuant to this Agreement
or in connection with the Loan and the use and occupancy of any Facility will
not:  (i) violate any Legal Requirements applicable to any Borrower or any
Signing Entity, or (ii) conflict with, be inconsistent with, or result in any
breach or default of any of the terms, covenants, conditions or provisions of
any indenture, mortgage, deed of trust, instrument, document, agreement or
contract of any kind to which any Borrower, Guarantor or any Signing Entity is a
party or by which any of them may be bound.  Neither any Borrower, Guarantor nor
any Signing Entity is in default (without regard to grace or cure periods) under
any contract or agreement to which it is a party, the effect of which default
will adversely affect the performance by any Borrower or Guarantor of its
obligations pursuant to and as contemplated by the terms and provisions of this
Agreement or the other Loan Documents.

 

(f)            No condition, circumstance, event, agreement, document,
instrument, restriction, litigation or proceeding, or threatened litigation or
proceeding or basis therefor, exists which could (i) adversely affect the
validity or priority of the liens and security interests granted Lender under
the Loan Documents; (ii) materially adversely affect the ability of any Borrower
or Guarantor to perform their obligations under the Loan Documents; or (iii)
constitute a Default or Event of Default under this Agreement or any of the
other Loan Documents.

 

(g)           It is a condition of this Agreement and the Loan that each
Facility and the use and occupancy of each Facility do not violate or conflict
with any applicable law, statute, ordinance, rule, regulation or order of any
kind, including, without limitation, Environmental Laws, zoning, building, land
use, noise abatement, occupational health and safety or other laws, any building
permit or any Declarations, and if a third-party is required under any
Declarations or other documents, to consent to use or operation of such
Facility, the Borrower which is the lessee thereof has obtained such approval
from such party, and to the best of Borrowers’ knowledge, such condition is
satisfied.  In addition, and without limiting the foregoing, each Borrower shall
(i) ensure that no person or entity which owns a controlling interest in or
otherwise controls such Borrower is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (ii) not use or permit the use of any Loan
Proceeds to violate any of the foreign asset control regulations of OFAC or any
enabling statute or Executive Order relating thereto, and (iii) comply with all
applicable Bank Secrecy Act laws and regulations, as amended.

 

(h)           Each of the following is a condition of this Agreement and the
Loan:  Except as disclosed in writing to Lender, including, without limitation,
in any environmental site assessment delivered to Lender, the Facilities have
never been used for any activities which, directly or indirectly, involve the
use, generation, treatment, storage, transportation or disposal of any Hazardous
Substances other than Permitted Substances, and no Hazardous Substances other
than Permitted Substances exist on the Facilities or under the Facilities or in
any surface waters or groundwaters on or under the

 

17

--------------------------------------------------------------------------------


 

Facilities.  The Facilities and their existing and prior uses have at all times
complied with and will comply with all Environmental Laws, and Borrowers have
not violated any Environmental Laws.  To the best of Borrowers’ knowledge, each
of such conditions is satisfied.

 

(i)            There are no facilities on any Facility which are subject to
reporting under any State laws or Section 312 of the Federal Emergency Planning
and Community Right-to-Know Act of 1986 (42 U.S.C. Section 11022), and federal
regulations promulgated thereunder.  Except as disclosed in writing to Lender,
including, without limitation, in any environmental site assessment delivered to
Lender, each Facility does not contain any underground or above ground storage
tanks.

 

(j)            All financial statements submitted by any Borrower or Guarantor
to Lender in connection with the Loan are true and correct in all material
respects, have been prepared in accordance with GAAP consistently applied, and
fairly present the respective financial conditions and results of operations of
the entities and persons which are their subjects.

 

(k)           This Agreement and all financial statements, budgets, schedules,
opinions, certificates, confirmations, applications, rent rolls, affidavits,
agreements, and other materials submitted to Lender in connection with or in
furtherance of this Agreement by or on behalf of any Borrower or Guarantor fully
and fairly state the matters with which they purport to deal, and neither
misstate any material fact nor, separately or in the aggregate, fail to state
any material fact necessary to make the statements made not misleading in any
material respect.

 

(l)            All utility and municipal services required for the construction,
occupancy and operation of each Facility, including, but not limited to, water
supply, storm and sanitary sewage disposal systems, cable services, gas,
electric and telephone facilities are available for use by and currently provide
service to such Facility.

 

(m)          Subject to the provisions of Section 7.7(b) of this Agreement, all
governmental permits and licenses required by applicable law in order for (i)
the applicable Owners to own and lease their Projects to Borrower 11 through
Borrower 24 and to Sublessor under the Master Lease, (ii) Sublessor to sublease
the applicable Projects to Borrower 1 through Borrower 8, and (iii) each
Borrower to operate its Facility, have been validly issued and are in full
force.

 

(n)           Each of the following is a condition of this Agreement and the
Loan:  The storm and sanitary sewage disposal system, water system, drainage
system and all mechanical systems of each Facility comply with all applicable
laws, statutes, ordinances, rules and regulations, including, without
limitation, all Environmental Laws.  The applicable environmental protection
agency, pollution control board and/or other governmental agencies having
jurisdiction of such Facility have issued their permits for the construction,
tap-on and operation of those systems.  To the best of Borrowers’ knowledge,
each of such conditions is satisfied.

 

18

--------------------------------------------------------------------------------


 

(o)                                 It is a condition of this Agreement and the
Loan that all utility, parking, access (including curb-cuts and highway access),
construction, recreational and other permits and easements required for the use
of each Facility have been granted and issued, and to the best of Borrowers’
knowledge, such condition is satisfied.

 

(p)                                 The Loan, including interest rate, fees and
charges as contemplated hereby, is a “business loan” within the meaning of
subparagraph (1)(c) contained in Section 205/4 of Chapter 815 of the Illinois
Compiled Statutes, as amended; the Loan is an exempted transaction under the
Truth In Lending Act, 12 U.S.C. §1601 et seq.; and the Loan does not, and when
disbursed will not, violate the provisions of the usury laws of the State, any
consumer credit laws or the usury laws of any state which may have jurisdiction
over this transaction, any Borrower or any property securing the Loan.

 

(q)                                 The Master Lease is in full force and effect
and no Defaults or Events of Default on the part of Sublessor have occurred and
are continuing thereunder. Each Lease is in full force and effect and no
Defaults or Events of Default on the part of the applicable Borrower have
occurred and are continuing thereunder.  No Borrower other than Borrower 23 and
Borrower 24 is operating its Facility under any Operations Transfer Agreement. 
Each Operations Transfer Agreement is in full force and effect and no Defaults
or Events of Default on the part of any Borrower or any Old Operator have
occurred and are continuing thereunder.

 

(r)                                    All Employee Plans of each Borrower meet
the minimum funding standards of Section 302 of ERISA and 412 of the Internal
Revenue Code where applicable, and each such Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified.  No withdrawal liability has been incurred under any such
Employee Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Plans, unless approved by the appropriate governmental agencies.  Each Borrower
has promptly paid and discharged all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed might result in the
imposition of a lien against any of its properties or assets.

 

(s)                                   Each of the following is a condition of
this Agreement and the Loan:  There are no strikes, lockouts or other labor
disputes pending or threatened against any Borrower, hours worked by and payment
made to employees of any Borrower have not been in violation of the Fair Labor
Standards Act or any other applicable law, and no unfair labor practice
complaint is pending, or threatened, against any Borrower before any
governmental authority.  To the best of Borrowers’ knowledge, each of such
conditions is satisfied

 

(t)                                    Subject to the provisions of Section
7.7(b) of this Agreement, each Facility has all necessary licenses, permits and
certifications required by any applicable governmental authority to operate and
maintain a skilled nursing facility therein with its current number of beds in
service, and participates in the Medicare and Medicaid programs.  Each Borrower
has complied and will comply with all applicable requirements of the United
States of America, the State of Arkansas and all applicable

 

19

--------------------------------------------------------------------------------


 

local governments, and of its agencies and instrumentalities, necessary to
operate and maintain its Facility as such a facility.  All utilities necessary
for use, operation and occupancy of each Project and each Facility are available
to such Project and such Facility.  All requirements for unrestricted use of
each Project and each Facility as a skilled nursing facility under the rules and
regulations of each department and agency of the State having jurisdiction over
such Project or such Facility, have been and will continue to be fulfilled.  All
building, zoning, safety, health, fire, water district, sewerage and
environmental protection agency and any other permits or licenses which are
required by any governmental authority for use, occupancy and operation of each
Project and each Facility as a skilled nursing facility have been obtained and
are and will be maintained in full force and effect.  Neither any Borrower, any
Owner, any Facility, any Project nor Sublessor or Guarantor is subject to any
corporate integrity agreement, compliance agreement or other agreement with any
governmental authority or agency governing the operation of any Project or any
Facility or the operations of any Borrower, any Owner, Sublessor or Guarantor.

 

(u)                                 This Agreement creates a valid security
interest in favor of Lender in the Collateral and, when properly perfected by
filing in the appropriate jurisdictions, or by possession or control of such
Collateral by Lender or delivery of such Collateral to Lender, shall constitute
a valid, perfected, first-priority security interest in such Collateral, to the
extent that a valid, perfected, first-priority security interest in such
Collateral may be perfected by filing or by possession or control of such
Collateral.

 

(v)                                 Each Borrower, each Owner and Sublessor are
in compliance in all material respects with all laws, orders, regulations and
ordinances of all federal, foreign, state and local governmental authorities
binding upon or affecting the business, operation or assets of any Borrower, any
Owner or Sublessor.  Neither any Borrower nor any Owner or Sublessor: (i) has
had a civil monetary penalty assessed against it under the Social Security Act
(the “SSA”) Section 1128(a), other than nominal amounts for violations which
were not of a material nature, (ii) has been excluded from participation under
the Medicare program or under a State health care program as defined in the SSA
Section 1128(h) (“State Health Care Program”), or (iii) has been convicted (as
that term is defined in 42 C.F.R. Section 1001.2) of any of the following
categories of offenses as described in the SSA Section 1127(a) and (b)(l), (2),
(3): (A) criminal offenses relating to the delivery of an item or service under
Medicare or any State Health Care Program; (B) criminal offenses under federal
or state law relating to patient neglect or abuse in connection with the
delivery of a health care item or service; (C) criminal offenses under federal
or state law relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of
a health care item or service or with respect to any act or omission in a
program operated by or financed in whole or in part by any federal, state or
local government agency; (D) federal or state laws relating to the interference
with or obstruction of any investigations into any criminal offense described in
(A) through (C) above; or (E) criminal offenses under federal or state law
relating to the unlawful manufacture, distribution, prescription or dispensing
of a controlled substance.  Without limiting the generality of the foregoing,
neither any Borrower nor any Owner or Sublessor is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in

 

20

--------------------------------------------------------------------------------


 

any Medicare or Medicaid Provider Agreement or other agreement or instrument to
which any Borrower or any Owner or Sublessor is a party, which default has
resulted in, or if not remedied within any applicable grace period could result
in, the revocation, termination, cancellation or suspension of the Medicare or
Medicaid Certification of any Borrower or any Owner or Sublessor.

 

2.2                               Continuation of Representations and
Warranties.  Each Borrower hereby covenants, warrants and agrees that the
representations and warranties made in Section 2.1 hereof shall be and shall
remain true and correct in all material respects at the time of the Loan Opening
and at all times thereafter so long as any part of the Loan shall remain
outstanding.  Each request for disbursement of Loan Proceeds shall constitute a
reaffirmation that these representations and warranties are true in all material
respects as of the date of such request and will be true in all material
respects on the date of the disbursement.

 

ARTICLE 3

 

THE LOAN

 

3.1                               Agreement to Lend.

 

(a)                                 On the terms of and subject to the
conditions of this Agreement, Lender agrees to make advances on the Loan at such
times as Borrowers may from time to time request until, but not including, the
Maturity Date, and in such amounts as Borrowers may from time to time request,
provided, however, that at any time, the aggregate principal balance outstanding
on the Loan, plus the combined face amount of all outstanding Letters of Credit,
shall not exceed the Availability.  The Loan shall be a revolving loan and may
be repaid and, subject to the terms and conditions hereof, borrowed again up to,
but not including the Maturity Date unless the Loan is otherwise accelerated,
terminated or extended as provided in this Agreement.  The Loan shall be used by
Borrowers as working capital for the operation of the Facilities.  The Loan
shall be disbursed in accordance with Article 5 of this Agreement, including,
without limitation, the borrowing procedures contained in Section 5.3 of this
Agreement.  A portion of the Loan may be used for the issuance of the Letter of
Credit in accordance with Section 3.2 of this Agreement.  The Loan shall be
evidenced by the Note executed by Borrowers and shall be guaranteed by Guarantor
pursuant to the Guaranty.

 

(b)                                 The provisions of this paragraph (b) shall
apply notwithstanding any other provisions of this Agreement.  AdCare or certain
of its Affiliates, or both, have a liability to the State of Georgia for certain
taxes in the amount of $1,250,145 (the “Taxes”).  The parties have determined
that on the date of this Agreement there is sufficient Availability for a
disbursement to be made on the Loan to pay the Taxes.  On or as soon as
practicable after the date of this Agreement, Lender shall make a disbursement
on the Loan in the amount of the Taxes and Borrowers shall promptly use such
disbursement to pay the Taxes.  Borrowers shall provide Lender with copies of
the checks which are issued to pay the Taxes at the time the checks are issued,
and shall within 30 days after the date of this Agreement provide Lender with
copies of cancelled checks evidencing the payment of the Taxes.  If within 30
days after the date of this Agreement Borrowers have not provided Lender with
such cancelled checks or other evidence of

 

21

--------------------------------------------------------------------------------


 

the payment of the Taxes satisfactory to Lender, or any portion thereof, the
Taxes or such portion thereof shall be deemed to be unpaid, and the Availability
shall be deemed to be reduced by the amount of the unpaid Taxes or such portion
thereof until such time as Borrowers have provided Lender with such cancelled
checks or other evidence of the payment of the Taxes or such portion thereof
satisfactory to Lender.

 

3.2                               Letter of Credit.

 

(a)                                 Lender previously issued the Letter of
Credit in the amount of $100,000 pursuant to the Master Letter of Credit
Agreement to which Borrowers 14 through 19 were a party, and an Application. 
The Letter of Credit is currently outstanding in the face amount of $100,000. 
Such Letter of Credit shall be deemed to be a Letter of Credit for all purposes
of this Agreement.

 

(b)                                 Borrowers 1 through 13 and Borrowers 20
through 25 hereby join in and agree to be jointly and severally obligated under
and bound by each of the Letter of Credit Documents.

 

(c)                                  Any amounts drawn on any Letter of Credit
shall be evidenced by the Letter of Credit Documents and the Note and shall be
deemed to be amounts disbursed and outstanding thereunder as of the date such
amounts are drawn.  Notwithstanding anything to the contrary contained in this
Agreement or the Note, amounts drawn on the Letter of Credit shall bear interest
at the rate provided in the Letter of Credit Documents, and shall be payable by
Borrowers on the terms provided in the Letter of Credit Documents.

 

(d)                                 The Letter of Credit Documents shall be
secured by the security interests created under this Agreement, and the
obligations of Borrowers under the Letter of Credit Documents shall be
guaranteed pursuant to the Guaranty.  For the avoidance of doubt, the security
interests created in Sections 3.2(i), 3.7(f), 4.2(b), 7.8(b) and 8.1 of this
Agreement shall secure the reimbursement by Borrowers of all amounts drawn on
any Letter of Credit and the payment and performance of all of the obligations
of Borrowers under the Letter of Credit Documents.

 

(e)                                  Borrowers paid a non-refundable annual
letter of credit fee to Lender in advance on the date of the issuance of the
Letter of Credit.  Borrowers shall pay a non-refundable annual letter of credit
fee to Lender in advance on each anniversary of the date of the issuance of the
Letter of Credit, in an amount equal to 2.5% of the face amount of the Letter of
Credit.

 

(f)                                   Borrowers hereby covenant and agree with
Lender that Borrowers shall promptly pay any amount due under the Letter of
Credit Documents as and when the same shall become due and payable.

 

(g)                                  Each of the Letter of Credit Documents
shall be subject to the provisions of Section 12.2 of this Agreement, which
Section is hereby incorporated into and made of part of each of the Letter of
Credit Documents.

 

(h)                                 If any Letter of Credit has not been
presented for a draw pursuant to its terms, such Letter of Credit shall
terminate upon the earlier to occur of the stated expiry date thereof or the
date such Letter of Credit is returned to the Lender for cancellation.  Except
as provided in paragraph (i) of this Section, in no event shall the Lender be
required to release the liens and

 

22

--------------------------------------------------------------------------------


 

security interests created by this Agreement and the other Loan Documents prior
to the time that all Letters of Credit have so terminated.

 

(i)                                     If at a time when a Letter of Credit is
outstanding, the Maturity Date of the Loan and the Note occurs and is not
extended, or the obligation of Lender to make additional cash disbursements on
the Loan (other than by paying draws on Letters of Credit) under the Loan
Agreement otherwise terminates, Borrowers shall immediately deposit into an
interest-bearing cash collateral deposit account in the name of Borrowers held
by Lender (the “L/C Cash Collateral Account”), an amount equal to the then face
amount of such Letter of Credit (a “Deposit”).  Borrowers acknowledge and agree
that the L/C Cash Collateral Account and amounts on deposit therein will be
subject to the security interests in the Borrowers’ Deposit Accounts (as defined
in the Code) and amounts on deposit therein which are created under Section
3.7(f) of this Agreement.  The failure of Borrowers to make any Deposit as
provided above shall constitute an Event of Default under this Agreement, and
upon or at any time after the occurrence of such Event of Default, Lender may
exercise any or all of its remedies under the Loan Documents and under
applicable law.  Provided that Borrowers have made any required Deposit as
provided above, and Lender no longer has any obligation to make any additional
cash disbursements on the Loan (other than by paying draws on Letters of
Credit), and the Loan has otherwise been paid in full, and no Default or Event
of Default under this Agreement has occurred and is continuing, Lender shall
release the liens and security interests created by this Agreement and the other
Loan Documents, other than the security interest in the L/C Cash Collateral
Account.  Provided that no Default or Event of Default under this Agreement has
occurred and is continuing, Lender shall release the L/C Cash Collateral Account
at such time as Lender no longer has any liability under any Letter of Credit
and all obligations to Lender under this Agreement and the other Loan Documents
have been fully paid and performed.

 

3.3                               Interest.  Interest on funds advanced
hereunder shall —

 

(i)                                     From the Loan Opening until the Maturity
Date, accrue at the interest rates provided for in the Note;

 

(ii)                                  Be computed upon advances of the Loan from
and including the date of each advance by Lender to or for the account of
Borrowers (whether to an escrow or otherwise), on the basis of a 360-day year
and the actual number of days elapsed in any portion of a month in which
interest is due; and

 

(iii)                               Be paid by Borrowers to Lender together with
principal payments, if any, in the manner set forth in the Note.

 

3.4                               Principal Payments; Maturity Date.

 

(a)                                 Prior to the Maturity Date, principal
payments, if any, shall be made as provided in the Note.

 

(b)                                 In the event the outstanding principal
balance of the Loan together with the combined face amount of all outstanding
Letters of Credit at any time exceeds the Availability, Borrowers shall make
such repayments of the Loan as shall be necessary to eliminate such excess.  In
the event that at any time there is no principal balance outstanding on the Loan
and

 

23

--------------------------------------------------------------------------------


 

the combined face amount of all outstanding Letters of Credit exceeds the
Availability, then Borrowers shall immediately deposit the amount of such excess
in a cash collateral account as security for the Loan in the name of one or more
of Borrowers with Lender, and shall maintain such amount on deposit in such cash
collateral account so long as and to the extent that the face amount of the
combined face amount of all outstanding Letters of Credit exceeds the
Availability.

 

(c)                                  The entire principal balance of the Note
and all accrued and unpaid interest thereon shall be due, if not sooner paid, on
the Maturity Date.

 

3.5                               Loan Fee.  In consideration of Lender’s
agreement to make the Loan, on the date of the execution and delivery of this
Agreement, Borrowers shall pay to Lender a non-refundable fee in the amount of
$79,500.  Borrowers shall also pay fees to Lender in connection with the Letter
of Credit as provided in Section 3.2(e) of this Agreement.

 

3.6                               Non-Utilization Fee.  Borrowers agree to pay
to Lender a non-utilization fee in an equal to 0.50% per annum calculated on the
difference between the Loan Amount and the sum of the daily average amount of
principal outstanding on the Loan plus the daily average face amount of the
outstanding Letter of Credit.  Such non-utilization fee shall be (i) calculated
on the basis of a year consisting of 360 days, (ii) paid for the actual number
of days elapsed, and (iii) payable quarterly in arrears on the last day of each
March, June, September and December, commencing on September 30, 2012, on the
Maturity Date of the Loan, and on the date of the occurrence of any Event of
Default under this Agreement.  The amount of such fee payable on September 30,
2012, shall be calculated for the period commencing on the date of this
Agreement and ending on September 30, 2012.

 

3.7                               Uniform Commercial Code Matters.

 

(a)                                 All references in this Agreement and the
other Loan Documents to the Code are to the Code as from time to time in effect.

 

(b)                                 Each Borrower represents and warrants to
Lender as follows:

 

(i)                                     The exact legal name of such Borrower is
as stated in the first paragraph of this Agreement.

 

(ii)                                  The nature of the Borrower entity and the
State in which it is organized is as stated in the first paragraph of this
Agreement.  The organizational numbers of Borrowers in such State are as
follows:

 

Borrower

 

Organizational Number

Borrower 1

 

10049720

Borrower 2

 

10049712

Borrower 3

 

10049698

Borrower 4

 

10049705

Borrower 5

 

10049694

Borrower 6

 

10049766

 

24

--------------------------------------------------------------------------------


 

Borrower 7

 

10049762

Borrower 8

 

10049771

Borrower 9

 

10010525

Borrower 10

 

1970736

Borrower 11

 

10081155

Borrower 12

 

10081149

Borrower 13

 

10081152

Borrower 14

 

11036042

Borrower 15

 

11036049

Borrower 16

 

11036045

Borrower 17

 

11036039

Borrower 18

 

11070717

Borrower 19

 

11064313

Borrower 20

 

12008905

Borrower 21

 

12008900

Borrower 22

 

12008912

Borrower 23

 

12013594

Borrower 24

 

12030306

Borrower 25

 

10010522

 

(iii)                               The address of such Borrower’s chief
executive office is Two Buckhead Plaza, 3050 Peachtree Road NW, Suite 355,
Atlanta, Georgia 30305.

 

(iv)                              Each Borrower has no place of business other
than the chief executive office referred to in (iii) above, at the address for
notices set forth in Section 12.10 of this Agreement, at its Facility in the
State, and at 1145 Hembree Road, Roswell, Georgia 30076.

 

(c)                                  Each Borrower shall not, without not less
than 30 days’ prior written notice to Lender, change its legal name, the nature
of the Borrower entity, the State in which it is organized, its organizational
number in the State in which it is organized, if any, the address of its chief
executive office, or the addresses of its other places of business, from those
referred to in paragraph (b) of this Section.

 

(d)                                 Except as otherwise disclosed to Lender in
writing, the location of each Borrower’s books and records and all Collateral is
at its Facility, and each Borrower shall promptly notify Lender of any change in
such location.  Each Borrower shall not remove or permit the Collateral to be
removed from such location without the prior written consent of Lender, except
for Inventory sold in the usual and ordinary course of such Borrower’s business.

 

(e)                                  Each Borrower acknowledges that by entering
into the security agreements contained in this Agreement and the other Loan
Documents, such Borrower has authorized the filing of financing statements and
amendments under the Code covering the collateral described in such security
agreements, without the signature of such Borrower.

 

(f)                                   As additional security for the payment and
performance of all of the obligations of Borrowers under this Agreement and the
other Loan Documents, each Borrower hereby grants

 

25

--------------------------------------------------------------------------------


 

to Lender a security interest in all Deposit Accounts (as defined in the Code)
from time to time maintained by such Borrower with Lender, all cash and
investments from time to time on deposit in all such Deposit Accounts, and all
proceeds of all of the foregoing.

 

ARTICLE 4

 

LOAN DOCUMENTS

 

4.1                               Loan Documents.  As a condition precedent to
the Loan Opening, Borrowers agree that they will deliver the following Loan
Documents to Lender at or prior to the Loan Opening, all of which must be
satisfactory to Lender and Lender’s counsel in form, substance and execution:

 

(a)                                 Promissory Note.  A Promissory Note (the
“Note”) dated the date hereof, executed by Borrowers jointly and severally and
made payable to the order of Lender, in the Loan Amount.

 

(b)                                 Financing Statements.  Uniform Commercial
Code Financing Statements as required by Lender to perfect all security
interests granted by this Agreement and the other Loan Documents.

 

(c)                                  Guaranty.  A Guaranty of Payment and
Performance dated as of even date herewith (the “Guaranty”), executed by
Guarantor to and for the benefit of Lender, guaranteeing to Lender the payment
and performance of all obligations of Borrowers in connection with the Loan.

 

(d)                                 Borrowing Base Certificate.  A Borrowing
Base Certificate in the form prepared by Lender, certified as accurate by
Borrowers and acceptable to Lender.

 

(e)                                  Letter of Credit Documents.  The Letter of
Credit Documents.

 

(f)                                   Other Loan Documents.  Such other
documents and instruments as further security for the Loan as Lender may
reasonably require.

 

4.2                               Interest Rate Protection.

 

(a)                                 Any and all obligations, contingent or
otherwise, whether now existing or hereafter arising, of each Borrower arising
under or in connection with all Hedging Transactions and Hedging Agreements to
which Lender is a party shall be secured by all of the collateral for the Loan.

 

(b)                                 As additional security for the payment and
performance of all of the obligations of Borrowers under this Agreement and the
other Loan Documents, Borrowers hereby pledge and assign to Lender, and grant to
Lender a first lien on and a first priority security interest in, (i) all
Hedging Transactions from time to time entered into by any Borrower with Lender
or any other provider, (ii) all contracts from time to time entered into by any
Borrower with Lender or any other provider with respect to such Hedging
Transactions, (iii) all amounts from time to time

 

26

--------------------------------------------------------------------------------


 

payable to any Borrower under such Hedging Transactions and contracts, and (iv)
all proceeds of all of the foregoing.

 

ARTICLE 5

 

LOAN DISBURSEMENTS

 

5.1                               Conditions to Loan Opening.  As conditions
precedent to the Loan Opening, Borrowers (i) shall satisfy all applicable
conditions and requirements contained in other Sections of this Agreement, and
(ii) shall furnish the following to Lender at or prior to the Loan Opening, all
of which must be satisfactory to Lender and Lender’s counsel in form, content
and execution:

 

(a)                                 Insurance Policies.  Evidence satisfactory
to Lender that the insurance coverages required by Section 7.2 hereof are in
force.

 

(b)                                 Utilities; Licenses; Permits.  Evidence
satisfactory to Lender that —

 

(i)                                     All utility and municipal services
required for the occupancy and operation of each Facility are available and
currently servicing such Facility;

 

(ii)                                  Subject to the provisions of Section
7.7(b) of this Agreement, all permits, licenses and governmental approvals
required by applicable law to occupy and operate each Project and each Facility
have been issued, are in full force and all fees therefor have been fully paid;

 

(iii)                               The storm and sanitary sewage disposal
system, the water system and all mechanical systems serving each Facility comply
with all applicable laws, ordinances, rules and regulations, including
Environmental Laws and the applicable environmental protection agency, pollution
control board and/or other governmental agencies having jurisdiction of each
Facility have issued their permits for the operation thereof; and

 

(iv)                              All utility, parking, access (including
curb-cuts and highway access), recreational and other easements and permits
required or, in Lender’s judgment, necessary for the use of each Facility have
been granted or issued.

 

(c)                                  Searches.  A report from the appropriate
filing officers of the state and counties in which the Facilities are located,
indicating that no judgments, tax or other liens, security interests, leases of
personalty, financing statements or other encumbrances are of record or on file
encumbering any collateral for the Loan, and that there are no judgments, tax
liens, pending litigation or bankruptcy actions outstanding with respect to
Borrowers and Guarantor.

 

(d)                                 Attorney’s Opinion.  Opinions of counsel to
Borrowers and Guarantor addressing such issues as Lender may request, subject to
assumptions and qualifications satisfactory to Lender.

 

27

--------------------------------------------------------------------------------


 

(e)                                  Organizational Documents.  Organizational
documents, any resolutions required by such documents, and good standing
certificates, for Borrowers and the other parties to the Loan Documents, and for
any entities executing Loan Documents on behalf of Borrowers or any other
parties to the Loan Documents.

 

(f)                                   Master Lease and Leases.  Copies of the
Master Lease and of the Leases and such agreements between Lender, Owners and
Sublessor as Lender shall require.

 

(g)                                  Management and Consulting Agreements.  If
any Borrower has entered into a management or consulting agreement with respect
to its Facility, a copy of such management or consulting agreement and a
subordination agreement from the manager or consultant in a form satisfactory to
Lender.

 

(h)                                 Operations Transfer Agreements.  Copies of
the Operations Transfer Agreements and such agreements between Lender and Old
Operators as Lender shall require.

 

(i)                                     Broker.  Evidence satisfactory to Lender
that all brokers’ commissions or fees due with respect to the Loan or the
Facilities have been paid in full in cash.

 

(j)                                    Additional Documents.  Such other papers
and documents regarding Borrowers, the Projects or the Facilities as Lender may
require.

 

5.2                               Termination of Agreement.  Borrowers agree
that all conditions precedent to the Loan Opening will be complied with on or
prior to the date of this Agreement.  If all of the conditions precedent to the
Loan Opening hereunder shall not have been performed on or before the date of
this Agreement, Lender, at its option at any time thereafter and prior to the
Loan Opening, may terminate this Agreement and all of its obligations hereunder
by giving a written notice of termination to Borrowers.  In the event of such
termination, Borrowers shall pay all Loan Expenses which have accrued or been
charged as of the date of such termination.

 

5.3                               Additional Conditions to Loan Opening and
Subsequent Disbursements.  The following are additional conditions precedent to
the Loan Opening and to each subsequent disbursement of Loan Proceeds:

 

(a)                                 Borrowing Procedures.  Each disbursement of
Loan Proceeds may be made available to Borrowers upon any written, electronic or
telecopy loan request which Lender in good faith believes to emanate from a
properly authorized representative of Borrowers, whether or not that is in fact
the case.  Each such request shall be effective upon receipt by Lender, shall be
irrevocable, and shall specify the date and amount of the borrowing.  A request
for a disbursement must be received by Lender no later than 11:00 a.m. Chicago,
Illinois time, on the day it is to be funded.  The proceeds of each disbursement
shall be made available at the office of Lender by credit to the account of
Borrowers or by other means requested by Borrowers and acceptable to Lender.
 Borrowers do hereby irrevocably confirm, ratify and approve all such advances
by Lender and does hereby indemnify Lender against losses and expenses
(including court costs, and reasonable fees of attorneys and paralegals) and
shall hold Lender harmless with respect thereto.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Representations and Warranties.  All
representations and warranties of Borrowers contained in this Agreement, the
other Loan Documents and other documents delivered to Lender shall be true and
correct in all material respects.

 

(c)                                  Financial Condition.  There shall be no
material adverse change in the financial condition of any Borrower or Guarantor.

 

(d)                                 Accounts Set Up with Lender.  Without
limitation on the generality of paragraph (f) below, Borrowers shall have set up
all of their respective operating and other accounts with Lender as required by
Section 7.8 of this Agreement.

 

(e)                                  Interest Rate Protection.  If required by
Lender, Borrowers shall have purchased from a qualified counterparty one or more
contracts for interest rate protection for such portion or all of the Loan as
Lender may require, which contracts shall be in effect for the full term of the
Loan and for a rate and otherwise in form and substance satisfactory to Lender
in all respects.  Lender agrees that interest rate protection is not required
for the Loan.

 

(f)                                   Field Audit.  In the case of the Loan
Opening, Lender shall have completed a field audit as described in Section 7.17
of this Agreement and the results of such field audit shall be acceptable to
Lender.

 

(g)                                  No Default or Event of Default.  No Default
or Event of Default under this Agreement, any other Loan Document or any Lease
shall have occurred and be continuing.

 

ARTICLE 6

 

PAYMENT OF LOAN EXPENSES

 

6.1                               Payment of Loan Expenses at Loan Opening.  At
the Loan Opening, Lender may pay from Loan Proceeds all Loan Expenses, to the
extent the same have not been previously paid.

 

ARTICLE 7

 

FURTHER AGREEMENTS OF BORROWER

 

7.1                               Fixtures and Personal Property; Concerning the
Leases and Operations Transfer Agreements.

 

(a)                                 Except for a security interest granted to
Lender, each Borrower agrees that all of the personal property, fixtures,
attachments, furnishings and equipment owned by it will be kept free and clear
of all chattel mortgages, vendor’s liens, and all other liens, claims,
encumbrances and security interests whatsoever, and that such Borrower will be
the absolute owner of said personal property, fixtures, attachments and
equipment.  Borrowers, on request, shall furnish

 

29

--------------------------------------------------------------------------------


 

Lender with satisfactory evidence of such ownership, and of the terms of
purchase and payment therefor.

 

(b)                                 Each Borrower shall at all times maintain,
preserve and keep its plant, properties and equipment, including its Facility
and all Collateral, in good repair, working order and condition, normal wear and
tear excepted, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained.  Each Borrower shall
permit Lender to examine and inspect such plant, properties and equipment,
including its Facility and all Collateral, at all reasonable times and in such
manner so as not to cause unreasonable interference with the operations in its
Facility.

 

(c)                                  Each Borrower shall comply with its Lease. 
Each Borrower shall at all times duly perform and observe all of the terms,
provisions, conditions and agreements on its part to be performed and observed
under its Lease, and shall not suffer or permit any Default or Event or Default
on the part of such Borrower to exist thereunder.  Without the prior written
consent of Lender, which may be given or withheld in its sole and absolute
discretion, each Borrower shall not agree or consent to, or suffer or permit,
any modification, amendment or termination of its Lease.  Each Borrower shall
promptly furnish to Lender copies of all notices of default and other material
documents and communications sent or received by such Borrower under or relating
to its Lease.

 

(d)                                 Each Borrower shall comply with its
Operations Transfer Agreement.  Each Borrower shall at all times duly perform
and observe all of the terms, provisions, conditions and agreements on its part
to be performed and observed under its Operations Transfer Agreement, and shall
not suffer or permit any Default or Event or Default on the part of such
Borrower to exist thereunder.  Without the prior written consent of Lender,
which may be given or withheld in its sole and absolute discretion, each
Borrower shall not agree or consent to, or suffer or permit, any modification,
amendment or termination of its Operations Transfer Agreement, except that a
termination of any Operations Transfer Agreement after the time that neither any
Borrower nor any Old Operator has any remaining unperformed obligations
thereunder shall not require Lender’s prior written consent.  Each Borrower
shall promptly furnish to Lender copies of all notices of default and other
material documents and communications sent or received by such Borrower under or
relating to its Operations Transfer Agreement.

 

7.2                               Insurance Policies.

 

(a)                                 Each Borrower shall at all times maintain
with insurance companies acceptable to Lender in its reasonable judgment, such
insurance coverage as may be required by any law or governmental regulation or
court decree or order applicable to it and such other insurance, to such extent
and against such hazards and liabilities, including employers’, public and
professional liability risks, as is customarily maintained by companies
similarly situated, and shall have insured amounts no less than, and deductibles
no higher than, are acceptable to Lender in its reasonable judgment.  Each
Borrower shall furnish to Lender a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by such Borrower, which
shall be acceptable in all respects to Lender in its reasonable judgment.  Each
Borrower shall cause each issuer of an insurance policy to provide Lender with
an endorsement (i) showing Lender as

 

30

--------------------------------------------------------------------------------


 

lender’s loss payee with respect to each policy of property or casualty
insurance; and (ii) providing that 30 days’ notice will be given to Lender prior
to any cancellation of, material reduction or change in coverage provided by or
other material modification to such policy.  Each Borrower shall execute and
deliver to Lender a collateral assignment, in form and substance satisfactory to
Lender, of each business interruption insurance policy maintained by such
Borrower.

 

(b)                                 In the event any Borrower either fail to
provide Lender with evidence of the insurance coverage required by this Section
or at any time hereafter shall fail to obtain or maintain any of the policies of
insurance required above, or to pay any premium in whole or in part relating
thereto, then Lender, without waiving or releasing any obligation or default by
Borrowers hereunder, may at any time (but shall be under no obligation to so
act), obtain and maintain such policies of insurance and pay such premiums and
take any other action with respect thereto, which Lender deems advisable.  This
insurance coverage (i) may, but need not, protect such Borrower’s interests in
such property, including the Collateral, and (ii) may not pay any claim made by,
or against, such Borrower in connection with such property, including the
Collateral.  Such Borrower may later cancel any such insurance purchased by
Lender, but only after providing Lender with evidence that such Borrower has
obtained the insurance coverage required by this Section.  If Lender purchases
insurance, Borrowers will be responsible for the costs of that insurance,
including interest and any other charges that may be imposed with the placement
of the insurance, until the effective date of the cancellation or expiration of
the insurance.  The costs of the insurance may be added to the principal amount
of the Loan owing hereunder.  The costs of the insurance may be more than the
cost of the insurance Borrowers may be able to obtain on their own.

 

7.3                               Furnishing Information.

 

(a)                                 Each Borrower shall promptly supply Lender
with such information concerning its assets, liabilities and affairs, and the
assets, liabilities and affairs of Guarantor, as Lender may reasonably request
from time to time hereafter; which shall include:

 

(i)                                     Without the necessity of any request by
Lender, as soon as available and in no event later than 45 days after the end of
each fiscal quarter commencing with the fiscal quarter ending September 30,
2012, consolidated and consolidating financial statements of Borrowers showing
the results of operations of the Facilities and consisting of a balance sheet,
statement of income and expense and statement of payor mix, prepared in
accordance with GAAP, and certified by an officer of Borrowers.

 

(ii)                                  Without the necessity of any request by
Lender, as soon as available and in no event later than 120 days after the end
of each fiscal year commencing with the fiscal year ending December 31, 2012, an
annual financial statement of each Borrower showing the results of operations of
its Facility and consisting of a balance sheet, statement of income and expense,
statement of cash flows and statement of payor mix, prepared in accordance with
GAAP, certified by an officer of such Borrower.

 

(iii)                               Without the necessity of any request by
Lender, as soon as available and in no event later than 120 days after the end
of each fiscal year commencing with the

 

31

--------------------------------------------------------------------------------


 

fiscal year ending December 31, 2012, an annual consolidated financial statement
of Borrowers showing the results of operations of the Facilities and consisting
of a balance sheet, statement of income and expense, statement of cash flows and
statement of payor mix, prepared in accordance with GAAP, certified by an
officer of Borrowers.

 

(iv)                              Without the necessity of any request by
Lender, as soon as available and in no event later than 120 days after the end
of each fiscal year commencing with the fiscal year ending December 31, 2012,
annual consolidated financial statements of AdCare, consisting of a balance
sheet, statement of income and expense and a statement of cash flows, prepared
in accordance with GAAP, and certified by an officer of AdCare, and accompanied
by an audit report of a firm of independent certified public accountants.

 

(v)                                 Without the necessity of any request by
Lender, with the annual consolidated financial statements of AdCare required to
be furnished hereunder, copies of the schedules and other financial information
for Borrowers which were used in the preparation of such financial statements of
AdCare, and a letter from the firm of independent certified public accountants
which audited such consolidated financial statements of AdCare stating that such
schedules and other financial information for Borrowers were used in the
preparation of such consolidated financial statements of AdCare.

 

(vi)                              Without the necessity of any request by
Lender, with each quarterly financial statement of Borrowers required to be
furnished hereunder, a duly completed compliance certificate, dated the date of
such financial statements and certified as true and correct by appropriate
officers of Borrowers and AdCare, containing a computation of each of the
financial covenants set forth in Sections 7.12, 7.13, 7.14 and 7.15 hereof, and
stating that Borrowers have not become aware of any Default or Event of Default
under this Agreement or any of the other Loan Documents that has occurred and is
continuing or, if there is any such Default or Event of Default describing it
and the steps, if any, being taken to cure it.

 

(vi)                              Without the necessity of any request by
Lender, within 30 days after the end of each month commencing with the month of
September, 2012, a Borrowing Base Certificate dated as of the last business day
of such month, certified as true and correct by an authorized representative of
Borrowers and in a form acceptable to Lender in its sole and absolute
discretion, provided, however, that at any time an Event of Default exists under
this Agreement, Lender may require Borrowers to deliver Borrowing Base
Certificates more frequently.

 

(vii)                           Within 30 days after the end of each month, an
aged schedule of the Accounts of each Borrower, listing the name and amount due
from each Account Debtor and showing the aggregate amounts due each Borrower
from (A) 0-30 days, (B) 31-60 days, (C) 61-90 days, (D) 91-120 days, and (E)
more than 120 days, and certified as accurate by each Borrower’s treasurer or
chief financial officer.

 

(b)                                 Borrowers shall promptly notify Lender of
any condition or event which constitutes a Default or Event of Default under
this Agreement or any of the other Loan

 

32

--------------------------------------------------------------------------------


 

Documents, and of any material adverse change in the financial condition of any
Borrower or Guarantor.

 

(c)                                  It is a condition of this Agreement and the
Loan that each Borrower shall each maintain a standard and modern system of
accounting in accordance with GAAP consistently applied.

 

(d)                                 It is a condition of this Agreement and the
Loan that Borrowers shall each permit Lender or any of its agents or
representatives to have access to and to examine all books and records regarding
the Facilities at any time or times hereafter during business hours.

 

(e)                                  It is a condition of this Agreement and the
Loan that Borrowers shall each permit Lender to copy and make abstracts from any
and all of said books and records.

 

7.4                               Excess Indebtedness.  Reference is made to
Section 3.4(b) of this Agreement for provisions relating to payment and cash
collateralization of amounts of the principal balance of the Loan and the face
amount of the outstanding Letter of Credit which at any time exceed the
Availability.

 

7.5                               Compliance with Laws; Environmental Matters. 
Each of the following is a condition of this Agreement and the Loan:

 

(a)                                 Borrowers and Owners shall comply, in all
respects, including the conduct of their business and operations and the use of
their properties and assets, with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, including without limitation,
Environmental Laws, Titles XVIII and XIX of the Social Security Act, Medicare
Regulations, Medicaid Regulations, and all laws, rules and regulations of any
governmental authorities pertaining to the licensing of professional and other
health care providers.

 

(b)                                 With the exception of Permitted Substances,
the Facilities will not be used, for any activities which, directly or
indirectly, involve the use, generation, treatment, storage, transportation or
disposal of any Hazardous Substances, and no Hazardous Substances will exist on
the Facilities or under the Facilities or in any surface waters or groundwaters
on or under the Facilities.  The Facilities and their existing and future uses
will comply with all Environmental Laws, and Borrowers and Owners will not
violate any Environmental Laws.

 

7.6                               ERISA Liabilities; Employee Plans.  It is a
condition of this Agreement and the Loan that Borrowers shall (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability to any Borrower; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by any Borrower of any notice concerning the imposition of any withdrawal
liability or of the institution of any proceeding or other action which may
result in the

 

33

--------------------------------------------------------------------------------


 

termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise Lender of the occurrence of
any “Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

 

7.7                               Licensure; Notices of Agency Actions.  The
following are conditions of this Agreement and the Loan:

 

(a)                                 Subject to the provisions of paragraph (b)
of this Section, each Borrower shall be fully qualified by all necessary
permits, licenses, certifications, accreditations and qualifications and shall
be in compliance with all annual filing requirements of all regulatory
authorities.

 

(b)                                 No Borrower except Borrower 23 and Borrower
24 shall at any time be operating its Facility under any Operations Transfer
Agreement.  It is a condition of this Agreement and the Loan that within a
period of 180 days after a Borrower becomes a borrower under this Agreement,
such Borrower shall have obtained all licenses and billing numbers for its
Facility in its own name and shall no longer be operating under any Operations
Transfer Agreement.  During the time that any Borrower is permitted under the
terms of this Agreement to be operating its Facility under an Operations
Transfer Agreement, it shall be permissible for such Borrower to be operating
under the license or billing numbers, or both, of an Old Operator in accordance
with the terms and conditions of such Operations Transfer Agreement.

 

(c)                                  Borrowers shall within five days after
receipt, furnish to Lender copies of all adverse notices from any licensing,
certifying, regulatory, reimbursing or other agency which has jurisdiction over
any Facility or any Project or over any license, permit or approval under which
any Facility or any Project operates, and if any Borrower becomes aware that any
such notice is to be forthcoming before receipt thereof, it shall promptly
inform Lender thereof.

 

7.8                               Facility Accounts and Revenues.

 

(a)                                 It is a condition of this Agreement and the
Loan that Borrowers shall set up and maintain all of their respective operating
accounts and other accounts related to the Facilities with Lender, shall deposit
all of their respective income and receipts promptly upon receipt in such
accounts, and shall maintain all of their respective cash and investments on
deposit in deposit accounts with Lender.

 

(b)                                 Borrowers shall deposit all Gross Revenues
promptly upon receipt thereof, into a bank account or accounts maintained by
Borrowers with Lender.  As additional security for the payment and performance
of all of the obligations of Borrowers under this Agreement and the other Loan
Documents, Borrowers hereby pledge and assign to Lender, and grant to Lender a

 

34

--------------------------------------------------------------------------------


 

first lien on and a first priority security interest in, the Gross Revenues, all
of Borrowers’ present and future Accounts (as defined in the Code), and the
proceeds of all of the foregoing.

 

7.9                               Single-Asset Entity; Indebtedness;
Distributions.

 

(a)                                 Each Borrower shall not at any time own any
asset or property other than its interest under its Lease, property located in
and used in the operation of its Facility and property related thereto, and
shall not at any time engage in any business other than the operation of its
Facility.  The articles of organization and operating agreement of each Borrower
shall not be modified or amended, nor shall any member of any Borrower be
released or discharged from its his or her obligations under the operating
agreement of such Borrower.

 

(b)                                 Each Borrower shall not at any time have
outstanding any indebtedness or obligations, secured or unsecured, direct or
indirect, absolute or contingent, including any guaranty, other than the
following: (i) obligations to Lender; (ii) obligations under interest rate
protection agreements to which Lender is a party; (iii) obligations, other than
borrowings, incurred in the ordinary course of the ownership and operation of
its Facility; (iv) obligations under its Lease; (v) in the case of Borrowers 9,
10 and 25 and Borrowers 11, 13, 17 and 19, obligations as guarantor, borrower or
co-borrower under mortgage financing for the Project in which its Facility is
located, provided that such financing is not secured by any assets of which are
a part of the Collateral for the Loan, other than property which under
applicable law is or may become a fixture and furniture, fixtures, equipment and
inventory and proceeds thereof, and provided that such financing does not
contain restrictions which would be violated by such Borrower undertaking its
obligations and granting security interests under this Agreement and the other
Loan Documents; and (vi) obligations under any Operations Transfer Agreement
under which such Borrower is permitted by the terms of this Agreement to be
operating its Facility.

 

(c)                                  If any Default or Event of Default shall
occur and be continuing under this Agreement or any of the other Loan Documents,
each Borrower shall not, directly or indirectly, make any Distribution.  In
addition, each Borrower shall not, directly or indirectly, at any time make any
Distribution that would cause such Borrower’s cash and cash equivalents
remaining after such Distribution to be less than an amount equal to a
reasonable working capital reserve.

 

7.10                        Restrictions on Transfer.

 

(a)                                 Each Borrower shall not effect, suffer or
permit any Prohibited Transfer.  Any conveyance, sale, assignment, transfer,
lien, pledge, mortgage, security interest or other encumbrance or alienation (or
any agreement to do any of the foregoing) of any of the following properties or
interests shall constitute a “Prohibited Transfer”:

 

(i)                                     Tangible assets, excepting only sales or
other dispositions of property no longer useful in connection with the operation
of a Facility, provided that prior to the sale or other disposition thereof,
such property has been replaced by property of at least equal value and utility;

 

(ii)                                  Any shares of capital stock of a corporate
Borrower, or a corporation which is a direct or indirect owner of an ownership
interest in any Borrower (other than the shares of capital stock of a corporate
trustee or a corporation whose stock is publicly

 

35

--------------------------------------------------------------------------------


 

traded on a national securities exchange or on the National Association of
Securities Dealers’ Automated Quotation System);

 

(iii)                               All or any part of the membership interests
in a limited liability company Borrower, or a limited liability company which is
a direct or indirect owner of an ownership interest in any Borrower;

 

(iv)                              All or any part of the general partner or the
limited partner interest, as the case may be, of a partnership or limited
partnership Borrower, or a partnership or limited partnership which is a direct
or indirect owner of an ownership interest in any Borrower;

 

(v)                                 If there shall be any change in Control (by
way of transfers of stock, partnership or member interests or otherwise) in any
partner, member, manager or shareholder, as applicable, which directly or
indirectly Controls the day to day operations and management of any Borrower or
Guarantor that is not a natural person and/or owns a Controlling interest in any
Borrower or any such Guarantor; provided, however, that this subparagraph shall
not apply to AdCare; or

 

(vi)                              If any Guarantor who is a natural person shall
die or be declared a legal incompetent;

 

in each case whether any such conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest, encumbrance or alienation is effected
directly, indirectly (including the nominee agreement), voluntarily or
involuntarily, by operation of law or otherwise; provided, however, that the
foregoing provisions of this Section shall not apply to (i) liens securing
obligations to Lender, or (ii) any transfers of any shares of stock or
partnership or limited liability company interests, as the case may be, by or on
behalf of an owner thereof who is deceased or declared judicially incompetent,
to such owner’s heirs, legatees, devisees, executors, administrators, estate or
personal representatives.

 

(b)                                 In determining whether or not to make the
Loan, Lender evaluated the background and experience of each Borrower and its
members in operating property such as the Facilities, found it acceptable and
relied and continues to rely upon same as the means of maintaining the value of
the Facilities.  Each Borrower and its members are well experienced in borrowing
money and owning and operating property such as the Facilities, were ably
represented by a licensed attorney at law in the negotiation and documentation
of the Loan and bargained at arm’s length and without duress of any kind for all
of the terms and conditions of the Loan, including this provision.  Each
Borrower recognizes that Lender is entitled to keep its loan portfolio at
current interest rates by either making new loans at such rates or collecting
assumption fees and/or increasing the interest rate on a loan, the security for
which is purchased by a party other than the original Borrowers.  In accordance
with the foregoing, each Borrower agrees that if this Section is deemed a
restraint on alienation, that it is a reasonable one.

 

7.11                        Leasing, Operation and Management of Projects.

 

(a)                                 Each Project shall at all times be owned and
leased or subleased to the applicable Borrower under the applicable Lease as
described in the definition of the term Lease in Section 1.1 of this Agreement,
with the result that no Borrower except Borrower 9, Borrower 10 and

 

36

--------------------------------------------------------------------------------


 

Borrower 25 shall own a Project.  Each Borrower shall not agree or consent to or
suffer or permit any modification, amendment or termination of its Lease, and
shall not suffer or permit any Event of Default on the part of such Borrower to
exist at any time under such Lease.

 

(b)                                 Each Facility shall at all times be operated
as a skilled nursing facility under the management of the applicable Borrower.

 

7.12                        Minimum Coverage of Rent and Debt Service.  It is a
condition of this Agreement and the Loan that for each fiscal quarter commencing
with the fiscal quarter ending December 31, 2012, the ratio of —

 

(i)                                     the amount of the combined EBITDAR for
Borrowers for such quarter, to

 

(ii)                                  the sum of the combined amounts of the
following for Borrowers for such quarter: (A) Rental Expense, plus (B) Debt
Service,

 

shall be not less than 1.25 to 1.00.  Notwithstanding the definition of the term
Net Income in Section 1.1 of this Agreement, the Net Income for each Borrower
used in calculating EBITDAR of such Borrower for the purpose of this Section for
any period, shall be computed by taking into account (i) management fees equal
to the greater of such Borrower’s actual management fees for such period or
imputed management fees equal to 5% of such Borrower’s gross income for such
period as determined in accordance with GAAP, and (ii) an imputed capital
expenditures reserve allowance at the annual rate of $350 per licensed bed in
such Borrower’s Facility.

 

7.13                        Minimum Fixed Charge Coverage Ratio of Borrowers. 
It is a condition of this Agreement and the Loan that as of the end of each
fiscal quarter commencing with the fiscal quarter ending December 31, 2012, that
the ratio of —

 

(i)                                     the amount of the combined EBITDAR for
Borrowers for the 12-month period ending on the last day of such quarter, to

 

(ii)                                  the sum of the combined amounts of the
following for Borrowers for the 12-month period ending on the last day of such
quarter: (A) Rental Expense, plus (B) Interest Charges, plus (C) Distributions,
other than any amounts which were treated as an expense for accounting purposes,

 

shall be not less than 1.05 to 1.00.  Notwithstanding the definition of the term
Net Income in Section 1.1 of this Agreement, the Net Income for each Borrower
used in calculating EBITDAR of such Borrower for the purpose of this Section for
any period, shall be computed by taking into account an imputed capital
expenditures reserve allowance at the annual rate of $350 per licensed bed in
such Borrower’s Facility.  For the avoidance of doubt, (i) unlike Section 7.12
hereof, the Net Income for Borrowers used in calculating EBITDAR of Borrowers
for the purpose of this Section for any period shall be computed by taking into
account each Borrower’s actual management fees for such period only and not
taking into account any imputed management fees.  Notwithstanding the foregoing
provisions of this Section, in the case of the fiscal quarters ending December
31, 2012, March 31, 2013, and June 30, 2013, the calculation of such ratio shall
be made for the period commencing on October 1, 2012, and ending on the last

 

37

--------------------------------------------------------------------------------


 

day of such quarter, instead of for the full 12-month period ending on the last
day of such quarter.

 

7.14                        AdCare Leverage Ratio.  It is a condition of this
Agreement and the Loan that for each fiscal year commencing with the fiscal year
ending December 31, 2012, the ratio of —

 

(i)                                     the total amount of long term senior
secured indebtedness of AdCare, including the current portion thereof, each as
determined in accordance with GAAP, outstanding on the last day of such year, to

 

(ii)                                  the amount of EBITDA for AdCare for such
year,

 

shall be not more than 11.00 to 1.00.

 

7.15                        AdCare Debt Service Coverage Ratio.  It is a
condition of this Agreement and the Loan that for each fiscal year commencing
with the fiscal year ending December 31, 2012, the ratio of —

 

(i)                                     the amount of EBITDAR for AdCare for
such year, to

 

(ii)                                  the total amount Debt Service required to
be paid by AdCare for such year,

 

shall be not less than 1.00 to 1.00.  Notwithstanding the foregoing provisions
of this Section, if such ratio for any fiscal year is less than 1.00 to 1.00,
the condition provided for in this Section shall nevertheless be deemed to be
satisfied if the amount of unencumbered, unrestricted cash shown as an asset in
AdCare’s audited financial statements as at the end of such fiscal year is not
less than an amount equal to the sum of (i) $2,000,000, plus (ii) the total
additional amount of EBITDAR for AdCare that would have been necessary in order
for such ratio to have been not less than 1.00 to 1.00 for such fiscal year and
for all prior fiscal years ending after on and after December 31, 2012 (the
“Cumulative Shortfall”); provided, however, that the foregoing provisions of
this sentence shall not apply if the Cumulative Shortfall is more than
$3,000,000.

 

7.16                        Security Interest Matters.  This Agreement is
intended to be a security agreement under the Code for the purpose of creating
the security interests provided for herein.  Borrowers shall execute and deliver
such additional security agreements and other documents as Lender shall from
time to time request in order to create and perfect such security interests. 
Borrowers shall keep all of the Collateral free and clear of all other liens,
security interests and encumbrances.

 

7.17                        Field Audits.  Each Borrower shall permit Lender to
inspect the Inventory, other tangible assets and/or other business operations of
such Borrower, to perform appraisals of the Equipment of such Borrower, and to
inspect, audit, check and make copies of, and extracts from, the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other Collateral, the results
of which must be satisfactory to Lender in Lender’s sole and absolute
discretion.  All such inspections or audits by Lender shall be conducted at such
Borrower’s sole expense.

 

38

--------------------------------------------------------------------------------


 

7.18        Collateral Records.  Each Borrower shall keep full and accurate
books and records relating to the Collateral and shall mark such books and
records to indicate Lender’s security interest in the Collateral, including
placing a legend, in form and content acceptable to Lender, on all Chattel Paper
created by such Borrower indicating that Lender has a security interest in such
Chattel Paper.

 

7.19        Further Assurance.  Each Borrower, on request of Lender, from time
to time, shall execute and deliver such documents as may be necessary to perfect
and maintain perfected as valid liens upon the Collateral the liens granted to
Lender pursuant to this Agreement or any of the other Loan Documents, and to
fully consummate the transactions contemplated by this Agreement.

 

ARTICLE 8

 

SECURITY

 

8.1          Security for the Loan.  As security for the payment of all of the
principal of and interest on the Loan and the Note and all other amounts coming
due under this Agreement or any of the other Loan Documents, and the performance
by Borrowers of all obligations under this Agreement and the other Loan
Documents, each Borrower does hereby pledge, assign, transfer, deliver and grant
to Lender, for its own benefit and as agent for its Affiliates, a continuing and
unconditional first priority security interest in and to any and all property of
such Borrower, of any kind or description, tangible or intangible, wheresoever
located and whether now existing or hereafter arising or acquired, including the
following (all of which property, along with the products and proceeds
therefrom, are individually and collectively referred to as the “Collateral”),
except that (i) the real property owned by Borrowers 9, 10 and 25 is excluded,
and (ii) in the case of Borrowers 9, 10 and 25 and Borrowers 11, 13, 17 and 19,
the security interest in furniture, fixtures, equipment, inventory and proceeds
thereof may be a second priority security interest:

 

(a)           All property of, or for the account of, such Borrower now or
hereafter coming into the possession, control or custody of, or in transit to,
Lender or any agent or bailee for Lender or any parent, Affiliate or subsidiary
of Lender or any participant with Lender in the Loan (whether for safekeeping,
deposit, collection, custody, pledge, transmission or otherwise), including all
earnings, dividends, interest, or other rights in connection therewith and the
products and proceeds therefrom, including the proceeds of insurance thereon;
and

 

(b)           The additional property of such Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of such
Borrower’s books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of such Borrower’s right,
title and interest in and to all computer software required to utilize, create,
maintain and process any such records or data on electronic media, identified
and set forth as follows:

 

39

--------------------------------------------------------------------------------


 

(i)            All Accounts and all Goods whose sale, lease or other disposition
by such Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, such Borrower, or rejected or refused by
an Account Debtor;

 

(ii)           All Inventory, including raw materials, work-in-process and
finished goods;

 

(iii)          All Goods (other than Inventory), including embedded software,
Equipment, vehicles, furniture and Fixtures;

 

(iv)          All Software and computer programs;

 

(v)           All Securities, Investment Property, Financial Assets and Deposit
Accounts;

 

(vi)          All Chattel Paper, Electronic Chattel Paper, Instruments,
Documents, Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles;

 

(vii)         Without limitation on the generality of the foregoing, any
Operations Transfer Agreement to which such Borrower is a party, all rights of
such Borrower under such Operations Transfer Agreement, and all amounts from
time to time payable to such Borrower under such Operations Transfer Agreement;
and

 

(viii)        All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.

 

Reference is made to Section 7.7(b) of this Agreement.  Until such time as the
billing numbers for any Facility referred to in such Section are issued to the
applicable Borrower, Accounts for services rendered by such Borrower may be in
the name of the applicable Old Operator, in which case such Old Operator is
obligated by the provisions of the Operations Transfer Agreement to pay
collections on such Accounts to such Borrower.  In order to further secure the
Loan, each such Borrower shall cause each such Old Operator to grant a direct
security interest to Lender in such Accounts and related collateral pursuant to
an agreement in a form acceptable to Lender.

 

8.2          Possession and Transfer of Collateral.  Unless an Event of Default
exists hereunder, Borrowers shall be entitled to possession or use of the
Collateral (other than Instruments or Documents, Tangible Chattel Paper,
Investment Property consisting of certificated securities and other Collateral
required to be delivered to Lender pursuant to this Article 8).  The
cancellation or surrender of the Note, upon payment or otherwise, shall not
affect the right of Lender to retain the Collateral for any other obligations
secured by the Collateral.  Borrowers shall not sell, assign (by operation of
law or otherwise), license, lease or otherwise

 

40

--------------------------------------------------------------------------------


 

dispose of, or grant any option with respect to any of the Collateral, except
that Borrowers may sell Inventory in the ordinary course of business.

 

8.3          Preservation of the Collateral.  Lender may, but is not required,
to take such actions from time to time as Lender deems appropriate to maintain
or protect the Collateral.  Lender shall have exercised reasonable care in the
custody and preservation of the Collateral if Lender takes such action as
Borrowers shall reasonably request in writing which is not inconsistent with
Lender’s status as a secured party, but the failure of Lender to comply with any
such request shall not be deemed a failure to exercise reasonable care;
provided, however, Lender’s responsibility for the safekeeping of the Collateral
shall (i) be deemed reasonable if such Collateral is accorded treatment
substantially equal to that which Lender accords its own property, and (ii) not
extend to matters beyond the control of Lender, including acts of God, war,
insurrection, riot or governmental actions.  In addition, any failure of Lender
to preserve or protect any rights with respect to the Collateral against prior
or third parties, or to do any act with respect to preservation of the
Collateral, not so requested by Borrowers, shall not be deemed a failure to
exercise reasonable care in the custody or preservation of the Collateral. 
Borrowers shall have the sole responsibility for taking such action as may be
necessary, from time to time, to preserve all rights of Borrowers and Lender in
the Collateral against prior or third parties.  Without limiting the generality
of the foregoing, where Collateral consists in whole or in part of securities,
each Borrower represents to, and covenants with, Lender that such Borrower has
made arrangements for keeping informed of changes or potential changes affecting
the securities (including rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and each
Borrower agrees that Lender shall have no responsibility or liability for
informing such Borrower of any such or other changes or potential changes or for
taking any action or omitting to take any action with respect thereto.

 

8.4          Other Actions as to Any and All Collateral.  Each Borrower further
agrees to take any other action reasonably requested by Lender to ensure the
attachment, perfection and first priority of, and the ability of Lender to
enforce, Lender’s security interest in any and all of the Collateral, including
(i) causing Lender’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Lender to enforce, Lender’s security
interest in such Collateral, (ii) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Lender to enforce, Lender’s security interest in such Collateral,
(iii) obtaining governmental and other third party consents and approvals,
including any consent of any licensor, lessor or other person obligated on
Collateral, (iv) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to Lender, and (v) taking all actions required by the
Code in effect from time to time or by other law, as applicable in any relevant
Code jurisdiction, or by other law as applicable in any foreign jurisdiction. 
Each Borrower further agrees to indemnify and hold Lender harmless against
claims of any persons not a party to this Agreement concerning disputes arising
over the Collateral.

 

8.5          Collateral in the Possession of a Warehouseman or Bailee.  If any
of the Collateral at any time is in the possession of a warehouseman or bailee,
Borrowers shall promptly notify Lender thereof, and shall promptly obtain an
agreement acceptable to Lender

 

41

--------------------------------------------------------------------------------


 

under which such person acknowledges the security interest of Lender and waives
any liens held by such person on such property.

 

8.6          Letter-of-Credit Rights.  If any Borrower, on its own behalf and
not as agent for a client of such Borrower, at any time is a beneficiary under a
letter of credit now or hereafter issued in favor of such Borrower, such
Borrower shall promptly notify Lender thereof and, at the request and option of
Lender, such Borrower shall, pursuant to an agreement in form and substance
satisfactory to Lender, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Lender of the proceeds of
any drawing under the letter of credit, or (ii) arrange for Lender to become the
transferee beneficiary of the letter of credit, with Lender agreeing, in each
case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Agreement.

 

8.7          Commercial Tort Claims.  If any Borrower shall at any time hold or
acquire a Commercial Tort Claim, such Borrower shall immediately notify Lender
in writing signed by such Borrower of the details thereof and grant to Lender in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, in each case in form and substance satisfactory to
Lender, and shall execute any amendments hereto deemed reasonably necessary by
Lender to perfect its security interest in such Commercial Tort Claim.

 

8.8          Electronic Chattel Paper and Transferable Records.  If any Borrower
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Borrower shall promptly notify Lender thereof and, at the
request of Lender, shall take such action as Lender may reasonably request to
vest in Lender control under Section 9-105 of the Code of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.  Lender agrees with Borrowers that Lender will
arrange, pursuant to procedures satisfactory to Lender and so long as such
procedures will not result in Lender’s loss of control, for Borrowers to make
alterations to the electronic chattel paper or transferable record permitted
under Section 9-105 of the Code or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to make
without loss of control.

 

8.9          Directions for Payment of Accounts to Account at Lender; Court
Order for Payment of Accounts to Lender.

 

(a)           Subject to the provisions of Section 7.7(b) of this Agreement, in
the case of all Account Debtors which are State or federal government or private
healthcare payment programs, including, without limitation, Medicare, Medicaid
and private insurance companies, each Borrower shall at all times cause such
Account Debtors to be directed to pay, and to pay, all Accounts, including,
without limitation, all Health-Care-Insurance Receivables, to a deposit account
in the name of such Borrower at Lender.  The failure of any Borrower to give any
such direction, or the withdrawal by any Borrower of any such direction, shall
constitute an immediate Event of Default.

 

42

--------------------------------------------------------------------------------


 

(b)           In addition to all other remedies under the this Agreement and
under applicable law, upon the occurrence of any Event of Default, Lender shall
be entitled to an immediate order of court for the payment of all Accounts,
including, without limitation, all Health-Care-Insurance Receivables, directly
to Lender by all Account Debtors.

 

ARTICLE 9

 

ASSIGNMENTS, SALE AND ENCUMBRANCES

 

9.1          Lender’s Right to Assign.  Lender may assign, negotiate, pledge or
otherwise hypothecate this Agreement or any of its rights and security
hereunder, including the Note and the other Loan Documents, to any bank,
participant, financial institution, or any other person or entity, and in case
of such assignment, negotiation, pledge or other hypothecation, Borrowers shall
accord full recognition thereto and agrees that all rights and remedies of
Lender in connection with the interest so assigned, negotiated, pledged or
otherwise hypothecated shall be enforceable against Borrowers by such bank,
financial institution or other person or entity, with the same force and effect
and to the same extent as the same would have been enforceable by Lender but for
such assignment, negotiation, pledge or other hypothecation.

 

9.2          Prohibition of Assignments and Encumbrances by Borrowers.  Except
as expressly permitted by this Agreement, Borrowers shall not create, effect,
consent to, attempt, contract for, agree to make, suffer or permit any
Prohibited Transfer.

 

ARTICLE 10

 

EVENTS OF DEFAULT BY BORROWER

 

10.1        Event of Default Defined.  The occurrence of any one or more of the
following shall constitute an Event of Default under this Agreement, and any
Event of Default which may occur hereunder shall constitute an Event of Default
under each of the other Loan Documents:

 

(a)           Borrowers fail to (i) pay any installment of principal or interest
payable pursuant to the Note on the date when due, (ii) reimburse to Lender any
amount drawn on the Letter of Credit when required by the Letter of Credit
Documents, or (iii) pay any other amount payable to Lender under the Note, the
Letter of Credit Documents, this Agreement or any of the other Loan Documents
when any such payment is due in accordance with the terms hereof or thereof;

 

(b)           If there is any failure to perform, observe or satisfy any
obligation, covenant, agreement, term, condition or provision contained in any
of the following provisions of this Agreement: Section 7.7(a), 7.7(b), 7.8, 7.9,
7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.16 or 8.9;

 

(c)           If there is any failure to perform, observe or satisfy any
obligation, covenant, agreement, term, condition or provision contained in this
Agreement and not

 

43

--------------------------------------------------------------------------------


 

otherwise described in this Section and such failure is not cured within 30 days
after written notice to Borrowers; provided, however, that —

 

(i)            If such failure can be cured solely by the payment of money, such
failure shall not constitute an Event of Default unless it shall continue for a
period of five days after written notice to Borrowers;

 

(ii)           If such failure cannot be cured solely by the payment of money
and does not pose an emergency or dangerous condition or a material threat to
the security for the Loan, such failure shall not constitute an Event of Default
unless it shall continue for a period of 30 days after written notice to
Borrowers; and

 

(iii)          If a failure described in (ii) above is of such a nature that it
cannot reasonably be cured within such 30-day period, and if such failure is
susceptible of cure, it shall not constitute an Event of Default if corrective
action is instituted by Borrowers within such 30-day period and is diligently
pursued and such failure is cured within 90 days after the occurrence of such
failure;

 

(d)           The existence of any inaccuracy or untruth in any material respect
in any representation or warranty contained in this Agreement or any of the
other Loan Documents or of any statement or certification as to facts delivered
to Lender by Borrowers or Guarantor; provided, however, that —

 

(i)            If such inaccuracy or untruth can be cured solely by the payment
of money, such failure shall not constitute an Event of Default unless it shall
continue for a period of 10 days after any Borrower becomes aware of inaccuracy
or untruth, whether by notice from Lender or otherwise;

 

(ii)           If such inaccuracy or untruth cannot be cured solely by the
payment of money and does not pose an emergency or dangerous condition or a
material threat to the security for the Loan, such failure shall not constitute
an Event of Default unless it shall continue for a period of 30 days after any
Borrower becomes aware of inaccuracy or untruth, whether by notice from Lender
or otherwise; and

 

(iii)          If a failure described in (ii) above is of such a nature that it
cannot reasonably be cured within such 30-day period, and if such failure is
susceptible of cure, it shall not constitute an Event of Default if corrective
action is instituted by Borrowers within such 30-day period and is diligently
pursued and such failure is cured within 120 days after any Borrower becomes
aware of such inaccuracy or untruth, whether by notice from Lender or otherwise;

 

(e)           The occurrence of a Prohibited Transfer;

 

(f)            The existence of any collusion, fraud, dishonesty or bad faith by
or with the acquiescence of any Borrower or Guarantor which in any way relates
to or affects the Loan, any Project or any Facility;

 

44

--------------------------------------------------------------------------------


 

(g)           The occurrence of a material adverse change in the financial
condition of any Borrower or Guarantor;

 

(h)           Any Borrower or Guarantor (i) files a voluntary petition in
bankruptcy or is adjudicated a bankrupt or insolvent or files any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal, state, or other statute or law, or (ii) seeks or consents to or
acquiesces in the appointment of any trustee, receiver or similar officer of any
Borrower or Guarantor or of all or any substantial part of the property of any
Borrower or Guarantor or any portion of any Project or any Facility; or all or a
substantial part of the assets of any Borrower or Guarantor are attached,
seized, subjected to a writ or distress warrant or are levied upon unless the
same is released or vacated within 30 days;

 

(i)            The commencement of any involuntary petition in bankruptcy
against any Borrower or Guarantor or the institution against any Borrower or
Guarantor of any reorganization, arrangement, composition, readjustment,
dissolution, liquidation or similar proceedings under any present or future
federal, state or other statute or law, or the appointment of a receiver,
trustee or similar officer for all or any substantial part of the property of
any Borrower or Guarantor, which shall remain undismissed or undischarged for a
period of 30 days;

 

(j)            Any of the following: (i) the entry of any judgment, decree,
levy, attachment, garnishment or other process, or the filing of any lien or
encumbrance, against any of the Collateral, and the same shall not have been,
within 30 days from the entry or filing thereof, vacated, satisfied or appealed
from and stayed pending appeal; (ii) the loss, theft, destruction, seizure or
forfeiture of, or the occurrence of any material deterioration or impairment of,
any of the Collateral, (iii) any material decline or depreciation in the value
or market price thereof (whether actual or reasonably anticipated), which causes
the Collateral, in the sole opinion of Lender acting in good faith, to become
unsatisfactory as to value or character, or which causes Lender to reasonably
believe that it is insecure and that the likelihood for repayment of the Loan is
or will soon be impaired, time being of the essence (it being understood that
the cause of such deterioration, impairment, decline or depreciation shall
include, but is not limited to, the failure by the Borrowers to do any act
deemed necessary by Lender to preserve and maintain the value and collectability
of the Collateral);

 

(k)           The entry against any Borrower or Guarantor of any final judgment
for the payment of money in an amount in excess of $100,000 and such judgment
shall not have been, within 30 days from the entry thereof, vacated, satisfied
or appealed from and stayed pending appeal;

 

(l)            The dissolution, termination or merger of any Borrower or
Guarantor which is an entity, or the occurrence of the death or declaration of
legal incompetency of any Guarantor who is a natural person;

 

45

--------------------------------------------------------------------------------


 

(m)          The validity or enforceability of this Agreement or any of the
other Loan Documents shall be contested by any Borrower, Guarantor or any other
party thereto (other than Lender), or any Borrower, Guarantor or any other party
thereto (other than Lender) shall deny that it has any or further liability or
obligation hereunder or thereunder;

 

(n)           The occurrence of any Default or Event of Default on the part of
Sublessor under the Master Lease, any Borrower under its Lease, or on the part
of any Borrower under any Operations Transfer Agreement, or on the part of any
Old Operator under any Operations Transfer Agreement if such Default or Event of
Default has a material adverse effect on the security for the Loan, or the
termination of any Lease, Master Lease or any Operations Transfer Agreement,
other than any termination of any Operations Transfer Agreement after the time
that neither any Borrower nor any Old Operator has any remaining unperformed
obligations thereunder;

 

(o)           The occurrence of an Event of Default under the Note or any of the
other Loan Documents, including, without limitation, any Bank Product Agreement
to which Lender or any of its Affiliates is a party, including, without
limitation, any Hedging Agreement to which Lender is a party, or any Event of
Default or other similar condition or event (however described) shall occur and
be continuing with respect to any Bank Product Obligation, including, without
limitation, any Hedging Transaction, to which Lender or any of its Affiliates is
a party;

 

(p)           The occurrence of any Event of Default under any document or
agreement evidencing or securing any other obligation or indebtedness of any
Borrower, Guarantor or any Owner to Lender; or

 

(q)           The occurrence of any Event of Default under any document or
agreement evidencing or securing any loan extended by any other lender and under
which loan any Borrower is a borrower, co-borrower or guarantor.

 

ARTICLE 11

 

LENDER’S REMEDIES UPON EVENT OF DEFAULT

 

11.1        Remedies Conferred upon Lender.  During the continuance of any Event
of Default under this Agreement, Lender, in addition to all remedies conferred
upon Lender by law and by the terms of the Note and the other Loan Documents,
may pursue any one or more of the following remedies concurrently or
successively, it being the intent hereof that none of such remedies shall be to
the exclusion of any others:

 

(a)           Withhold further disbursement of Loan Proceeds and terminate any
of its obligations to Borrowers;

 

46

--------------------------------------------------------------------------------


 

(b)           Declare the Note to be due and payable forthwith, without
presentment, demand, protest or other notice of any kind, all of which Borrowers
hereby expressly waive;

 

(c)           In addition to any rights of setoff that Lender may have under
applicable law, without notice of any kind to Borrowers, appropriate and apply
to the payment of the Note or of any sums due under this Agreement any and all
balances, deposits, credits, accounts, certificates of deposit, instruments or
money of any Borrower then or thereafter in the possession of Lender;

 

(d)           Exercise all of the rights of a secured party under the Code;

 

(e)           Exercise collection remedies against Account Debtors directly or
through the use of collection agencies and other collection specialists;

 

(f)            Instruct Borrowers, at their own expense, to notify any parties
obligated on any of the Collateral, including any Account Debtors, to make
payment directly to Lender of any amounts due or to become due thereunder, or
Lender may directly notify such obligors of the security interest of Lender, or
of the assignment to Lender of the Collateral and direct such obligors to make
payment to Lender of any amounts due or to become due with respect thereto, and
thereafter, collect any such amounts due on the Collateral directly from such
persons obligated thereon;

 

(g)           Enforce collection of any of the Collateral, including any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder; or

 

(h)           Exercise or pursue any other remedy or cause of action permitted
at law or in equity or under this Agreement or any other Loan Document,
including, but not limited to, enforcement of all Loan Documents.

 

11.2        Possession and Assembly of Collateral.  During the continuance of
any Event of Default under this Agreement, Lender may, without notice, demand or
legal process of any kind, take possession of any or all of the Collateral (in
addition to Collateral of which Lender already has possession), wherever it may
be found, and for that purpose may pursue the same wherever it may be found, and
may at any time enter into any of the premises of any Borrower where any of the
Collateral may be or is supposed to be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of and Lender shall have the right to store and conduct a
sale of the same in any of any Borrower’s premises without cost to Lender.  At
Lender’s request, Borrowers will, at Borrowers’ sole expense, assemble the
Collateral and make it available to Lender at a place or places to be designated
by Lender which is reasonably convenient to Lender and Borrowers.

 

11.3.       Sale of Collateral.  During the continuance of any Event of Default
under this Agreement, Lender may sell any or all of the Collateral at public or
private sale, upon such terms and conditions as Lender may deem proper, and
Lender may purchase any or all of the Collateral

 

47

--------------------------------------------------------------------------------


 

at any such sale.  Borrowers acknowledge that Lender may be unable to effect a
public sale of all or any portion of the Collateral because of certain legal
and/or practical restrictions and provisions which may be applicable to the
Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers.  Borrowers consent to
any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale.  Lender shall have no
obligation to clean-up or otherwise prepare the Collateral for sale.  Lender may
apply the net proceeds, after deducting all costs, expenses, and reasonable fees
of attorneys and paralegals incurred or paid at any time in the collection,
protection and sale of the Collateral and the obligations secured by the
Collateral, to the payment of the Note or any of the other obligations secured
by the Collateral, returning the excess proceeds, if any, to Borrowers. 
Borrowers shall remain liable for any amount remaining unpaid after such
application, with interest at the Default Rate.  Any notification of intended
disposition of the Collateral required by law shall be conclusively deemed
reasonably and properly given if given by Lender at least 10 calendar days
before the date of such disposition.  Borrowers hereby confirm, approve and
ratify all acts and deeds of Lender relating to the foregoing, and each part
thereof, and expressly waives any and all claims of any nature, kind or
description which it have or may hereafter have against Lender or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral.  Borrowers consent to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as Lender shall deem appropriate.  Borrowers
expressly absolve Lender from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or nonenforcement
of any rights or remedies under this Agreement.

 

11.4        Standards for Exercising Remedies.  To the extent that applicable
law imposes duties on Lender to exercise remedies in a commercially reasonable
manner, Borrowers acknowledge and agree that it is not commercially unreasonable
for Lender (i) to fail to incur expenses reasonably deemed significant by Lender
to prepare Collateral for disposition or otherwise to complete raw material or
work-in-process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (iv)
to exercise collection remedies against Account Debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as Borrowers, for expressions of interest in acquiring
all or any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
including any warranties of title, (xi) to purchase insurance or credit
enhancements to insure Lender against risks of loss, collection or disposition
of Collateral or to provide to Lender a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by Lender,
to obtain the services of other brokers, investment bankers, consultants

 

48

--------------------------------------------------------------------------------


 

and other professionals to assist Lender in the collection or disposition of any
of the Collateral.  Borrowers acknowledge that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Lender would
not be commercially unreasonable in Lender’s exercise of remedies against the
Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section.  Without limitation upon the foregoing, nothing contained in this
Section shall be construed to grant any rights to Borrowers or to impose any
duties on Lender that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section.

 

11.5                        Code and Offset Rights.  Lender may exercise, from
time to time, any and all rights and remedies available to it under the Code or
under any other applicable law in addition to, and not in lieu of, any rights
and remedies expressly granted in this Agreement or in any other Loan Document,
and may, without demand or notice of any kind, appropriate and apply toward the
payment of such of the obligations under the Loan Documents, whether matured or
unmatured, including costs of collection and reasonable fees of attorneys and
paralegals, and in such order of application as Lender may, from time to time,
elect, any indebtedness of Lender to Borrowers or any other person obligated for
any of the obligations under the Loan Documents, however created or arising,
including balances, credits, deposits, accounts or moneys of Borrowers or any
such other person in the possession, control or custody of, or in transit to
Lender.  Borrowers, on behalf of themselves and each such other person, hereby
waive the benefit of any law that would otherwise restrict or limit Lender in
the exercise of its right, which is hereby acknowledged, to appropriate at any
time hereafter any such indebtedness owing from Lender to any such other person.

 

11.6                        Additional Remedies.  Lender shall have the right
and power to —

 

(a)                                 Instruct Borrowers, at their own expense, to
notify any parties obligated on any of the Collateral, including any Account
Debtors, to make payment directly to Lender of any amounts due or to become due
thereunder, or Lender may directly notify such obligors of the security interest
of Lender, or of the assignment to Lender of the Collateral, and direct such
obligors to make payment to Lender of any amounts due or to become due with
respect thereto, and thereafter, collect any such amounts due on the Collateral
directly from such persons obligated thereon;

 

(b)                                 Enforce collection of any of the Collateral,
including any Accounts, by suit or otherwise, or make any compromise or
settlement with respect to any of the Collateral, or surrender, release or
exchange all or any part thereof, or compromise, extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;

 

(c)                                  Take possession or control of any proceeds
and products of any of the Collateral, including the proceeds of insurance
thereon;

 

(d)                                 Extend, renew or modify for one or more
periods (whether or not longer than the original period) the Note, any other
obligations under any of the Loan

 

49

--------------------------------------------------------------------------------


 

Documents, or any obligation of any nature of any other obligor with respect to
the Note or any of the Obligations;

 

(e)                                  Grant releases, compromises or indulgences
with respect to the Note or any of the other obligations under any of the Loan
Documents, or any extension or renewal of any of the Note or such other
obligations, or any security therefor, or to any other obligor with respect to
the Note or any of such other obligations;

 

(f)                                   Transfer the whole or any part of
securities which may constitute Collateral into the name of Lender or Lender’s
nominee without disclosing, if Lender so desires, that such securities so
transferred are subject to the security interest of Lender, and any corporation,
association, or any of the managers or trustees of any trust issuing any of such
securities, or any transfer agent, shall not be bound to inquire, in the event
that Lender or such nominee makes any further transfer of such securities, or
any portion thereof, as to whether Lender or such nominee has the right to make
such further transfer, and shall not be liable for transferring the same;

 

(g)                                  Vote the Collateral;

 

(h)                                 Make an election with respect to the
Collateral under Section 1111 of Bankruptcy Code or take action under Section
364 or any other section of Bankruptcy Code; provided, however, that any such
action of Lender as set forth herein shall not, in any manner whatsoever, impair
or affect the liability of Borrowers hereunder, nor prejudice, waive, nor be
construed to impair, affect, prejudice or waive Lender’s rights and remedies at
law, in equity or by statute, nor release, discharge, nor be construed to
release or discharge, Borrowers, any guarantor or other person liable to Lender
for the Loan or any of the other obligations under the Loan Documents; and

 

(i)                                     At any time, and from time to time,
accept additions to, releases, reductions, exchanges or substitution of the
Collateral, without in any way altering, impairing, diminishing or affecting the
provisions of this Agreement, the Loan Documents, or any of the obligations
under the Loan Documents, or Lender’s rights hereunder or under the Note.

 

Borrowers hereby ratify and confirm whatever Lender may do with respect to the
Collateral and agrees that Lender shall not be liable for any error of judgment
or mistakes of fact or law with respect to actions taken in connection with the
Collateral.

 

11.7                        Right of Lender to Make Advances to Cure Event of
Defaults; Obligatory Advances.  If Borrowers shall fail to perform any of their
covenants or agreements herein or in any of the other Loan Documents contained,
Lender may (but shall not be required to) perform any of such covenants and
agreements, and any amounts expended by Lender in so doing, and any amounts
expended by Lender pursuant to Sections 11.1 through 11.6 hereof and any amounts
advanced by Lender pursuant to this Agreement shall be deemed advanced by Lender
under an obligation to do so regardless of the identity of the person or persons
to whom said funds are disbursed.  Loan Proceeds advanced by Lender to protect
its security for the Loan are

 

50

--------------------------------------------------------------------------------


 

obligatory advances hereunder and shall constitute additional indebtedness
payable on demand and evidenced and secured by the Loan Documents.

 

11.8                        Attorney-in-Fact.  Each Borrower hereby irrevocably
makes, constitutes and appoints Lender (and any officer of Lender or any person
designated by Lender for that purpose) as such Borrower’s true and lawful proxy
and attorney-in-fact (and agent-in-fact) in such Borrower’s name, place and
stead, with full power of substitution, to (i) take such actions as are
expressly permitted in this Agreement, (ii) execute such financing statements
and other documents and to do such other acts as Lender may require to perfect
and preserve Lender’s security interest in, and during the existence of an Event
of Default hereunder, to enforce such interests in the Collateral, and (iii)
during the existence of an Event of Default hereunder, carry out any remedy
provided for in this Agreement, including endorsing such Borrower’s name to
checks, drafts, instruments and other items of payment, and proceeds of the
Collateral, executing change of address forms with the postmaster of the United
States Post Office serving the address of such Borrower, changing the address of
such Borrower to that of Lender, opening all envelopes addressed to such
Borrower and applying any payments contained therein to the amounts due to
Lender.  Each Borrower hereby acknowledges that the constitution and appointment
of such proxy and attorney-in-fact are coupled with an interest and are
irrevocable.  Each Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.

 

11.9                        No Marshalling.  Lender shall not be required to
marshal any present or future collateral security (including this Agreement and
the Collateral) for, or other assurances of payment of, the obligations of
Borrowers, or any of them or to resort to such collateral security or other
assurances of payment in any particular order.  To the extent that it lawfully
may, Borrowers hereby agree that they will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of Lender’s rights under this Agreement or under any other instrument creating
or evidencing any of Borrowers’ obligations or under which any of such
obligations is outstanding or by which any of such obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Borrowers hereby irrevocably waive the benefits of all such laws.

 

11.10                 Application of Proceeds.  Lender will within three
business days after receipt of cash or solvent credits from collection of items
of payment, proceeds of Collateral or any other source, apply the whole or any
part thereof against the obligations secured hereby.  Lender shall further have
the exclusive right to determine how, when and what application of such payments
and such credits shall be made on such obligations, and such determination shall
be conclusive upon Borrowers.  Any proceeds of any disposition by Lender of all
or any part of the Collateral may be first applied by Lender to the payment of
expenses incurred by Lender in connection with the Collateral, including
attorneys’ fees and legal expenses as provided for in Section 11.11 hereof.

 

11.11                 Attorneys’ Fees.  Borrowers shall pay Lender’s reasonable
attorneys’ fees and costs in connection with the negotiation, preparation and
administration of this Agreement and shall pay Lender’s reasonable attorneys’
fees and costs in connection with the administration and enforcement of this
Agreement and the other Loan Documents, which shall also include reasonable
attorneys’ fees and time charges of attorneys who may be employees of Lender or

 

51

--------------------------------------------------------------------------------


 

any affiliate of Lender.  Without limiting the generality of the foregoing, if
at any time or times hereafter Lender employs counsel for advice or other
representation with respect to any matter concerning Borrowers, this Agreement,
the Projects, the Facilities or the Loan Documents or if Lender employs one or
more counsel to protect, collect, lease, sell, take possession of, or liquidate
any portion of any Project or any Facility, or to attempt to enforce or protect
any security interest or lien or other right in any portion of any Project or
any Facility or under any of the Loan Documents, or to enforce any rights of
Lender or obligations of Borrowers or any other person, firm or corporation
which may be obligated to Lender by virtue of this Agreement or under any of the
Loan Documents or any other agreement, instrument or document, heretofore or
hereafter delivered to Lender in furtherance hereof, then in any such event, all
of the attorneys’ fees arising from such services and actually incurred, and any
expenses, costs and charges relating thereto and actually incurred, shall
constitute an additional indebtedness owing by Borrowers to Lender payable on
demand and evidenced and secured by the Loan Documents.

 

11.12                 No Waiver.  No failure by Lender to exercise, or delay by
Lender in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege.  The rights and remedies
provided in this Agreement and in the Loan Documents are cumulative and not
exclusive of each other or of any right or remedy provided at law or in equity. 
No notice to or demand on Borrowers in any case, in itself, shall entitle
Borrowers to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Lender to any other or
further action in any circumstances without notice or demand.

 

11.13                 Default Rate.  During the continuance of any Event of
Default under this Agreement or any of the other Loan Documents, interest on
funds outstanding hereunder shall accrue at the Default Rate and be payable on
demand.  The failure of Lender to charge interest at the Default Rate shall not
be evidence of the absence of an Event of Default or waiver of an Event of
Default by Lender.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1                        Time is of the Essence.  Borrowers agree that time
is of the essence in all of its covenants under this Agreement.

 

12.2                        Joint and Several Obligations; Full
Collateralization.

 

(a)                                 Each Borrower shall be jointly and severally
liable for all of the obligations of all Borrowers under this Agreement and the
other Loan Documents, regardless of the amount of the Loan Proceeds that is
actually disbursed to or for the benefit of each Borrower, or the manner in
which Borrowers or Lender account for the Loan in their respective books and
records.  All of the collateral provided by each Borrower shall secure all of
the obligations of all Borrowers under this Agreement and the other Loan
Documents, regardless of the amount of the Loan Proceeds that is actually
disbursed to or for the benefit of each Borrower.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower acknowledges that Lender has
advised Borrowers that Lender is unwilling to provide the Loan to Borrowers
unless each Borrower agrees to the joint and several liability and full
collateralization described in paragraph (a) above.  Each Borrower has
determined that it is in its best interest to undertake such joint and several
liability and full collateralization, because of, among other things (i) the
benefit to each Borrower of being able to obtain the Loan and the desirability
of the terms and conditions of the Loan, (ii) the benefit and economies to be
realized by Borrowers in obtaining the Loan as a single loan facility as
compared to each Borrower’s obtaining an individual loan facility for its
Facility, and (iii) the fact that each Borrower is an Affiliate of each of the
other Borrowers.

 

(c)                                  The obligations of each of Borrowers under
this Agreement and the other Loan Documents, including, without limitation, the
joint and several liability and full collateralization as described in paragraph
(a) above, shall be continuing and shall be binding upon each of them, and shall
remain in full force and effect, and shall not be discharged, impaired or
affected by (i) the power or authority of any other Borrower to execute,
acknowledge or deliver this Agreement or any of the other Loan Documents; (ii)
the existence or continuance of any obligation on the part of any other Borrower
under this Agreement or any of the other Loan Documents; (iii) the validity or
invalidity of the obligations of any other Borrower under this Agreement or any
of the other Loan Documents; (iv) any defense, setoff or counterclaim whatsoever
that any other Borrower may or might have to the performance or observance of
the obligations under this Agreement or any of the other Loan Documents or to
the performance or observance of any of the terms, provisions, covenants and
agreements contained in this Agreement or any of the other Loan Documents,
including, without limitation, any defense based on any alleged failure of
Lender to comply with the implied covenant of good faith and fair dealing, or
any limitation or exculpation of liability on the part of any other Borrower;
(v) the existence or continuance of any other Borrower as a legal entity; (vi)
the transfer by any other Borrower of all or any part of the property encumbered
by the Loan Documents; (vii) any sale, pledge, assignment, surrender,
indulgence, alteration, substitution, exchange, extension, renewal, release,
compromise, change in, modification or other disposition of any of the
obligations of any other Borrower or of any of the Loan Documents, all of which
Lender is hereby expressly authorized to make from time to time without notice
to Borrowers or any of them, or to anyone; (viii) the acceptance by Lender of
the primary or secondary obligation of any party with respect to, or any
security for, all or any part of the obligations under this Agreement or any of
the other Loan Documents; or (ix) any failure, neglect or omission on the part
of Lender to realize or protect any of the obligations under this Agreement or
any of the other Loan Documents or any collateral or appropriation of any
moneys, credits or property of Borrowers toward the liquidation of the
obligations under this Agreement or any of the other Loan Documents or by any
application of any moneys received by Lender under the Loan Documents.  The
obligations of Borrowers and each of them under this Agreement and under the
other Loan Documents, including, without limitation, the joint and several
liability and full collateralization as described in paragraph (a) above, shall
not be affected, discharged, impaired or varied by any act, omission or
circumstance whatsoever, whether or not specifically enumerated above, except
the due and punctual payment, performance and observance of all of the
obligations of Borrowers under this Agreement and the other Loan Documents, and
then, in each case, only to the extent thereof.

 

(d)                                 Lender shall have the right to enforce this
Agreement and the other Loan Documents against any Borrower with or without
enforcing or attempting to enforce the same

 

53

--------------------------------------------------------------------------------


 

against any other Borrower or any security for the obligation of any of them,
and whether or not other proceedings or steps are pending or have been taken or
have been concluded to enforce or otherwise realize upon any security for the
Loan or any guaranty of the Loan.  The payment of any amount or amounts by any
Borrower, pursuant to its obligation under this Agreement or any of the other
Loan Documents, including, without limitation, pursuant to the joint and several
liability provided for herein, shall not in any way entitle such Borrower,
either at law, or in equity or otherwise, to any right, title or interest in and
to this Agreement, the Note, or any of the other Loan Documents, or any
principal or interest payments theretofore, then or thereafter at any time made
by anyone on behalf of any of Borrowers, or in and to any security therefor, or
to any right of recovery against any Borrower, in each case whether by way of
indemnity, reimbursement, contribution, subrogation or otherwise, and Borrowers
hereby waive and relinquish any and all such right, title and interest in and to
the Note, such other obligations, such principal and interest payments, and such
security and any and all such rights of recovery against Borrowers In addition,
each Borrower hereby subordinates all obligations of every sort whatsoever now
or hereafter coming due to such Borrower from any other Borrower, to the Loan
and the Note and to all other amounts coming due to Lender under the Loan
Documents.

 

12.3                        Lender’s Determination of Facts; Lender Approvals
and Consents.

 

(a)                                 Lender at all times shall be free to
establish independently to its satisfaction and in its sole and absolute
discretion the existence or nonexistence of any fact or facts, the existence or
nonexistence of which is a condition of this Agreement.

 

(b)                                 Wherever in this Agreement or any of the
other Loan Documents provision is made for the approval or consent of Lender or
counsel to Lender, or that any matter is to be to the satisfaction of or as
required by Lender or counsel to Lender, or that any matter is to be as
estimated or determined by Lender, or the like, unless specifically stated to
the contrary, such approval, consent, satisfaction, requirement, estimate or
determination or the like shall be in the sole and absolute discretion of Lender
or counsel to Lender, as the case may be.

 

(c)                                  Notwithstanding any other provision of this
Agreement or the other Loan Documents, wherever in this Agreement or any of the
other Loan Documents provision is made for the approval or consent of Lender
with respect to a matter, if Lender elects to grant such approval or consent, it
shall not be unreasonable for Lender to make such approval or consent subject to
the condition that such matter must also be approved or consented to in writing
by Guarantor, any other guarantors of the Loan, and any parties other than
Borrowers that have provided collateral for the Loan.

 

12.4                        Prior Agreements; No Reliance; Modifications.  This
Agreement and the other Loan Documents, and any other documents or instruments
executed pursuant thereto or contemplated thereby, shall represent the entire,
integrated agreement between the parties hereto with respect to the subject
matter of this Agreement, and shall supersede all prior negotiations,
representations or agreements pertaining thereto, either oral or written. 
Borrowers acknowledge that they executing this Agreement without relying on any
statements, representations or warranties, either oral or written, that are not
expressly set forth herein.  This Agreement and any provision hereof shall not
be modified, amended, waived or discharged in any manner other than by a written
amendment executed by all parties to this Agreement.

 

54

--------------------------------------------------------------------------------


 

12.5                        Disclaimer by Lender.  Borrowers are not or shall
not be an agent of Lender for any purposes, and Lender is not a venture partner
with Borrowers in any manner whatsoever.  Approvals granted by Lender for any
matters covered under this Agreement shall be narrowly construed to cover only
the parties and facts identified in any written approval or, if not in writing,
such approvals shall be solely for the benefit of Borrowers.

 

12.6                        Loan Expenses; Indemnification.  Borrowers shall pay
all Loan Expenses promptly upon demand therefor by Lender.  To the fullest
extent permitted by law, Borrowers hereby agree to protect, indemnify, defend
and save harmless, Lender and its directors, officers, agents and employees from
and against any and all liability, expense or damage of any kind or nature and
from any suits, claims or demands, including legal fees and expenses on account
of any matter or thing or action or failure to act by Lender, whether or not
arising from a claim by a third party, and whether or not in litigation, arising
out of this Agreement or in connection herewith, unless such suit, claim or
damage is caused solely by any act, omission or willful malfeasance of Lender,
its directors, officers, agents and authorized employees.  This indemnity is not
intended to excuse Lender from performing hereunder.  This obligation on the
part of Borrowers shall survive the closing of the Loan, the repayment thereof
and any cancellation of this Agreement.  Borrowers shall pay, and hold Lender
harmless from, any and all claims of any brokers, finders or agents claiming a
right to any fees in connection with arranging the financing contemplated
hereby.  Lender hereby represents and warrants that it has not employed a broker
or other finder in connection with the Loan.  Borrowers hereby represent and
warrant that no brokerage commissions or finder’s fees are to be paid in
connection with the Loan.

 

12.7                        Captions.  The captions and headings of various
Articles and Sections of this Agreement and exhibits pertaining hereto are for
convenience only and are not to be considered as defining or limiting in any way
the scope or intent of the provisions hereof.

 

12.8                        Inconsistent Terms and Partial Invalidity.  In the
event of any inconsistency among the terms hereof (including incorporated
terms), or between such terms and the terms of any other Loan Document, Lender
may elect which terms shall govern and prevail.  If any provision of this
Agreement, or any section, paragraph, sentence, clause, phrase or word, or the
application thereof, in any circumstances, is adjudicated by a court of
competent jurisdiction to be invalid, the validity of the remainder of this
Agreement shall be construed as if such invalid part were never included herein.

 

12.9                        Gender and Number.  Any word herein which is
expressed in the masculine or neuter gender shall be deemed to include the
masculine, feminine and neuter genders.  Any word herein which is expressed in
the singular or plural number shall be deemed, whenever appropriate in the
context, to include the singular and the plural.

 

12.10                 Notices.  All notices and other communications provided
for in this Agreement (“Notices”) shall be in writing.  The “Notice Addresses”
of the parties for purposes of this Agreement are as follows:

 

Borrowers:

Name of Borrower

Two Buckhead Plaza

3050 Peachtree Road NW

 

55

--------------------------------------------------------------------------------


 

 

Suite 355

Atlanta, Georgia 30305

Attention: Boyd P. Gentry

 

 

With a copy to:

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Attention: Gregory P. Youra

 

Lender:

The PrivateBank and Trust Company

120 South LaSalle Street

Chicago, Illinois 60603

Attention: Amy K. Hallberg

 

With a copy to:

Seyfarth Shaw LLP

131 South Dearborn Street

Suite 2400

Chicago, Illinois 60603

Attention: Alvin L. Kruse

 

 

or such other address as a party may designate by notice duly given in
accordance with this Section to the other parties.  A Notice to a party shall be
effective when delivered to such party’s Notice Address by any means, including,
without limitation, personal delivery by the party giving the Notice, delivery
by United States regular, certified or registered mail, or delivery by a
commercial courier or delivery service.  If the Notice Address of a party
includes a facsimile number or electronic mail address, Notice given by
facsimile or electronic mail shall be effective when delivered at such facsimile
number or email address.  If delivery of a Notice is refused, it shall be deemed
to have been delivered at the time of such refusal of delivery.  The party
giving a Notice shall have the burden of establishing the fact and date of
delivery or refusal of delivery of a Notice.

 

12.11                 Effect of Agreement.  The submission of this Agreement and
the Loan Documents to Borrowers for examination does not constitute a commitment
or an offer by Lender to make a commitment to lend money to Borrowers; this
Agreement shall become effective only upon execution and delivery hereof by
Lender to Borrowers.

 

12.12                 Construction.  Each party to this Agreement and legal
counsel to each party have participated in the drafting of this Agreement, and
accordingly the general rule of construction to the effect that any ambiguities
in a contract are to be resolved against the party drafting the contract shall
not be employed in the construction and interpretation of this Agreement.

 

12.13                 Governing Law.  This Agreement has been negotiated,
executed and delivered at Chicago, Illinois, and shall be construed and enforced
in accordance with the laws of the State of Illinois.

 

56

--------------------------------------------------------------------------------


 

12.14                 Litigation Provisions.

 

(a)                                 EACH BORROWER CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
ITS FACILITY IS LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS AGREEMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS.

 

(b)                                 EACH BORROWER AGREES THAT ANY LEGAL
PROCEEDING RELATING TO THIS AGREEMENT, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT AGAINST SUCH BORROWER IN ANY STATE OR FEDERAL COURT
LOCATED IN CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING
JURISDICTION IN THE COUNTY IN WHICH ITS FACILITY IS LOCATED.  EACH BORROWER
WAIVES ANY OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE
TO TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.

 

(c)                                  EACH BORROWER AGREES THAT IT WILL NOT
COMMENCE ANY LEGAL PROCEEDING AGAINST LENDER RELATING IN ANY MANNER TO THIS
AGREEMENT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER THAN A
STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL PROCEEDING IS
COMMENCED BY LENDER AGAINST BORROWER IN A COURT IN ANOTHER LOCATION, BY WAY OF A
COUNTERCLAIM IN SUCH LEGAL PROCEEDING.

 

(d)                                 EACH BORROWER HEREBY WAIVES TRIAL BY JURY IN
ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS.

 

12.15                 Counterparts; Electronic Signatures.  This Agreement may
be executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement.  Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  Electronic records of executed Loan Documents maintained by Lender
shall be deemed to be originals thereof.

 

12.16                 Customer Identification-USA Patriot Act Notice; OFAC and
Bank Secrecy Act.  Lender hereby notifies Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and Lender’s policies and practices, Lender
is required to obtain, verify and record certain information and documentation
that identifies Borrowers, which information includes the name and address of
Borrowers and such other information that will allow Lender to identify
Borrowers in accordance with the Act.  In addition, Borrowers shall (i) ensure
that no person who owns a controlling interest in or otherwise controls
Borrowers or any subsidiary of Borrowers is or shall

 

57

--------------------------------------------------------------------------------


 

be listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury, or included in any Executive Orders, (ii) not use or
permit the use of Loan Proceeds to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (iii) comply, and cause any of its subsidiaries to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers and Lender have caused this Agreement to be
executed the day and year first above written.

 

 

ADK THOMASVILLE OPERATOR, LLC

 

ADK LUMBER CITY OPERATOR, LLC

 

ADK JEFFERSONVILLE OPERATOR, LLC

 

ADK LAGRANGE OPERATOR, LLC

 

ADK POWDER SPRINGS OPERATOR, LLC

 

ADK OCEANSIDE OPERATOR, LLC

 

ADK THUNDERBOLT OPERATOR, LLC

 

ADK SAVANNAH BEACH OPERATOR, LLC

 

ATTALLA NURSING ADK, LLC

 

MOUNTAIN TRACE NURSING ADK, LLC

 

MT. KENN NURSING, LLC

 

ERIN NURSING, LLC

 

CP NURSING, LLC

 

BENTON NURSING, LLC

 

VALLEY RIVER NURSING, LLC

 

PARK HERITAGE NURSING, LLC

 

HOMESTEAD NURSING, LLC

 

WOODLAND MANOR NURSING, LLC

 

MOUNTAIN VIEW NURSING, LLC

 

NORTHRIDGE HC&R NURSING, LLC

 

LITTLE ROCK HC&R NURSING, LLC

 

WOODLAND HILLS HC NURSING, LLC

 

APH&R NURSING, LLC

 

GLENVUE H&R NURSING, LLC

 

COOSA NURSING ADK, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager of Each Borrower

 

 

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

By

/s/ Amy K. Hallberg

 

 

Amy K. Hallberg, Managing Director

 

- AdCare Portfolio Operator Loan Agreement -

- Signature Page -

 

--------------------------------------------------------------------------------